


Exhibit 10.28

 

PENSKE AUTOMOTIVE GROUP 401(k) SAVINGS AND RETIREMENT PLAN

 

As Amended and Restated Effective January 1, 2014

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Section

 

Contents

 

Page

 

 

 

 

 

1

 

DEFINITIONS

 

1

1.1

 

Accrued Benefit

 

1

1.2

 

Acquired Employee

 

1

1.3

 

Acquired Company

 

1

1.4

 

Additional Pre-Tax Contribution

 

1

1.5

 

Adjustment Factor

 

1

1.6

 

Affiliated Company

 

1

1.7

 

Affiliated Employer

 

2

1.8

 

After-Tax Contribution Account

 

2

1.9

 

Annual Addition

 

2

1.10

 

Beneficiary

 

2

1.11

 

Board

 

2

1.12

 

Break in Service

 

2

1.13

 

Business Day

 

3

1.14

 

Code

 

3

1.15

 

Company

 

3

1.16

 

Compensation

 

3

1.17

 

Disability

 

5

1.18

 

Eligible Employee

 

5

1.19

 

Employee

 

5

1.20

 

Employer

 

6

1.21

 

Employer Matching Contribution

 

6

1.22

 

Employer Matching Contribution Account

 

6

1.23

 

Entry Date

 

6

1.24

 

ERISA

 

6

1.25

 

Fiscal Year

 

6

1.26

 

Fund

 

6

1.27

 

Highly Compensated Employee

 

6

1.28

 

Hour of Service

 

7

1.29

 

Leave of Absence

 

8

1.30

 

Limitation Year

 

8

1.31

 

Member

 

8

1.32

 

Non-Highly Compensated Employee

 

8

1.33

 

Normal Retirement Date

 

8

1.34

 

Period of Service

 

8

1.35

 

Plan

 

8

1.36

 

Plan Administrator

 

9

1.37

 

Plan Sponsor

 

9

1.38

 

Plan Year

 

9

1.39

 

Pre-Tax Contribution

 

9

1.40

 

Pre-Tax Contribution Account

 

9

1.41

 

Prior Plan

 

9

1.42

 

Retirement

 

9

 

i

--------------------------------------------------------------------------------


 

Table of Contents

 

Section

 

Contents

 

Page

 

 

 

 

 

1.43

 

Rollover Contribution

 

9

1.44

 

Rollover Account

 

9

1.45

 

Spouse

 

9

1.46

 

Top-Heavy Contribution

 

9

1.47

 

Top-Heavy Contribution Account

 

10

1.48

 

Transfer Pre-Tax Contribution Account

 

10

1.49

 

Transfer Employer Contribution Account

 

10

1.50

 

Trust

 

10

1.51

 

Trustee

 

10

1.52

 

Valuation Date

 

10

1.53

 

Year of Service

 

10

 

 

 

 

 

2

 

MEMBERSHIP IN THE PLAN

 

10

2.1

 

Current Employees

 

10

2.2

 

New Employees or Re-employed Members

 

10

2.3

 

Changes in Category

 

10

 

 

 

 

 

3

 

CONTRIBUTIONS

 

11

3.1

 

Pre-Tax Contributions

 

11

3.2

 

Employer Matching Contributions

 

12

3.3

 

Adjustments to Contributions

 

12

3.4

 

Distribution of “Excess Deferral Amounts”

 

13

3.5

 

Overall Limits on Contributions

 

14

3.6

 

Permitted Employer Refunds

 

15

3.7

 

Timing of Deposits

 

15

 

 

 

 

 

4

 

MEMBER ACCOUNTS

 

16

4.1

 

Establishment of Accounts

 

16

4.2

 

Valuation of Accounts

 

16

4.3

 

Adjustment to Accounts

 

16

4.4

 

Directed Investments

 

16

4.5

 

Administration of Investments

 

17

4.6

 

Investments For Terminated Members

 

17

4.7

 

Special Rules Applicable to Penske Automotive Common Stock Fund

 

17

4.8

 

Special Rules Applicable to Investment in Penske Automotive Common Stock Fund

 

18

4.9

 

Compliance With Employer Securities Diversification Requirements

 

19

 

 

 

 

 

5

 

VESTING

 

20

5.1

 

Vesting

 

20

5.2

 

Forfeitures

 

21

5.3

 

Change in Vesting Schedule

 

21

5.4

 

Lost Members

 

22

 

 

 

 

 

6

 

DISTRIBUTIONS

 

22

6.1

 

Distribution of Benefit

 

22

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

 

Section

 

Contents

 

Page

 

 

 

 

 

6.2

 

HEART Act Compliance and Qualified Reservist Distribution

 

22

6.3

 

Election of Benefits

 

23

6.4

 

Rehire Prior To Incurring Five Consecutive Breaks in Service

 

23

6.5

 

Death Prior to Total Distribution

 

24

6.6

 

Distribution Limitation

 

24

6.7

 

Mandatory Distributions

 

24

6.8

 

Earnings on Undistributed Benefits

 

24

6.9

 

Rollovers Into the Plan

 

24

6.10

 

Transfers Into the Plan

 

25

6.11

 

Evidence in Writing

 

25

6.12

 

Hardship Withdrawal

 

25

6.13

 

Withdrawals Permitted After Age 59-½

 

27

6.14

 

Withdrawal of After-Tax Contributions; Rollover Contributions

 

27

6.15

 

Conditions For Withdrawals

 

27

6.16

 

Direct Rollover

 

27

6.17

 

Withholding of Income Tax

 

29

6.18

 

Manner of Payment of Benefits

 

30

6.19

 

Assets Transferred From Money Purchase Plans

 

30

6.20

 

Small Benefit Cash Outs

 

30

 

 

 

 

 

7

 

ACTUAL DEFERRAL AND ACTUAL CONTRIBUTION PERCENTAGE TESTING

 

31

7.1

 

Limitations on Allocations of Pre-Tax Contributions

 

31

7.2

 

Limitations on Allocations of Employer Matching Contributions

 

33

7.3

 

Definitions

 

35

 

 

 

 

 

8

 

TOP-HEAVY PROVISIONS

 

37

8.1

 

Top-Heavy Pre-emption

 

37

8.2

 

Determination of Top-Heavy Status

 

37

8.3

 

Top-Heavy Vesting Schedule

 

39

8.4

 

Top-Heavy Restrictions

 

39

8.5

 

Top-Heavy Definitions

 

40

 

 

 

 

 

9

 

DESIGNATION OF BENEFICIARY

 

41

9.1

 

Named Beneficiary

 

41

9.2

 

No Named Beneficiary

 

41

 

 

 

 

 

10

 

MANAGEMENT OF THE FUND

 

42

10.1

 

Contributions Deposited To Trust

 

42

10.2

 

No Reversion to Employer

 

42

 

 

 

 

 

11

 

DISCONTINUANCE AND LIABILITIES

 

42

11.1

 

Termination

 

42

11.2

 

No Liability For Employer

 

42

11.3

 

Administrative Expenses

 

42

11.4

 

Non-forfeitability Due to Termination(s)

 

43

11.5

 

Exclusive Benefit Rule

 

43

 

iii

--------------------------------------------------------------------------------


 

Table of Contents

 

Section

 

Contents

 

Page

 

 

 

 

 

11.6

 

Mergers

 

43

11.7

 

Non-allocated Trust Assets

 

43

 

 

 

 

 

12

 

ADMINISTRATION

 

43

12.1

 

Establishment of the Benefits Committee

 

43

12.2

 

Organization of the Committee

 

43

12.3

 

Powers of the Committee

 

43

12.4

 

Reliance on Professionals

 

44

12.5

 

Liability and Indemnification

 

44

12.6

 

Fiduciary Insurance

 

45

12.7

 

Claims Procedure

 

45

12.8

 

Trustee Has Authority to Invest

 

47

12.9

 

Removal For Personal Involvement

 

47

 

 

 

 

 

13

 

PARTICIPATION BY EMPLOYERS OTHER THAN COMPANY

 

47

13.1

 

Adoption by Eligible Employers

 

47

13.2

 

Rights and Obligations; Agency

 

47

13.3

 

Termination of the Plan by the Company

 

47

13.4

 

Withdrawal of an Affiliated Employer

 

48

 

 

 

 

 

14

 

AMENDMENTS

 

48

14.1

 

Amendment Restrictions

 

48

14.2

 

Amending the Plan

 

48

14.3

 

Retroactive Amendments

 

48

 

 

 

 

 

15

 

LOANS

 

49

15.1

 

Permitted Loans

 

49

15.2

 

Collateral Required

 

49

15.3

 

Repayment

 

49

15.4

 

Interest Charges

 

50

15.5

 

Failure to Make Timely Payment

 

50

15.6

 

Termination of Employment

 

50

15.7

 

Loans to Non-Employees

 

50

15.8

 

Order of Accounts Reduced

 

50

15.9

 

Segregated Investment

 

50

15.10

 

General Administration

 

50

15.11

 

Termination of Employment Resulting From Corporate Transaction

 

50

 

 

 

 

 

16

 

SPECIAL PROVISIONS APPLICABLE TO PRIOR PLANS

 

51

16.1

 

Form of Distribution

 

51

16.2

 

Vesting

 

51

16.3

 

Loans

 

51

16.4

 

Elimination of Optional Benefit Forms

 

51

 

 

 

 

 

17

 

MISCELLANEOUS

 

52

17.1

 

“Spendthrift” Provision

 

52

 

iv

--------------------------------------------------------------------------------


 

Table of Contents

 

Section

 

Contents

 

Page

 

 

 

 

 

17.2

 

QDRO Exception

 

52

17.3

 

No Guarantee of Employment

 

53

17.4

 

Uniformed Services Employment and Reemployment Rights Act of 1994

 

53

17.5

 

Controlling Law

 

53

 

 

 

 

 

18

 

MINIMUM DISTRIBUTION REQUIREMENTS

 

53

18.1

 

Required Minimum Distributions

 

53

18.2

 

Definitions Rule for 2009

 

56

18.3

 

Required Minimum Distribution Relief

 

56

 

v

--------------------------------------------------------------------------------

 

 

PREAMBLE

 

The Penske Automotive Group 401(k) Savings and Retirement Plan (the “Plan”) was
originally effective as of September 1, 1998.  Subsequent to that date, the Plan
has been amended from time to time.  This document amends and restates the Plan,
effective as of January 1, 2014 (or as of such other dates as may be specified
in the Plan).

 

The purpose of the Plan is to provide employees of Penske Automotive Group, Inc.
and certain of its affiliates with an opportunity to accumulate retirement
savings.  The Plan is intended to qualify as a profit sharing plan with a cash
or deferred arrangement under sections 401(a) and 401(k) of the Internal Revenue
Code of 1986, as amended.

 

Employees who terminated their employment before the effective date of this
amendment and restatement will, unless otherwise specified in this document, be
subject to the terms of the Plan as in effect on the date of their Termination
of employment.

 

SECTION 1

 

DEFINITIONS

 

The following words and phrases as used herein shall have the following
meanings, unless a different meaning is plainly required by the context; and the
following rules of interpretation shall apply in reading this instrument.
Pronouns shall be interpreted so that the masculine pronoun shall include the
feminine and the singular shall include the plural. The words “hereof,” “herein”
and other singular compounds shall refer to the Plan in its entirety and not to
any particular provision or section, unless so limited by the text. All
references herein to specific sections shall mean sections of this document
unless otherwise qualified.

 

1.1                               Accrued Benefit means the sum of the balance
in the Member’s Pre-Tax Contribution Account, Top-Heavy Contribution Account,
Employer Matching Contribution Account, After-Tax Contribution Account, Transfer
Pre-Tax Contribution Account, Transfer Employer Contribution Account, and
Rollover Account.

 

1.2                               Acquired Employee means any employee of an
Acquired Company who is classified as an Employee.

 

1.3                               Acquired Company means any entity of which the
stock, business or assets have been bought by an Employer or which has become
part of an Employer.

 

1.4                               Additional Pre-Tax Contribution means a
“qualified nonelective contribution” that consists of any Employer contributions
(other than Employer Matching Contributions) with respect to which the Member
may not elect to receive cash in lieu of such contributions being made to the
Plan, that are nonforfeitable (i.e., vested) when made, and that are subject to
all of the restrictions on distributions applicable to Pre-Tax Contributions.

 

1.5                               Adjustment Factor means the dollar limitation
under Code section 402(g) in effect at the beginning of the taxable year.

 

1.6                               Affiliated Company means

 

A.                                    any corporation which is a member of a
controlled group of corporations including

 

1

--------------------------------------------------------------------------------


 

those within the meaning of Code section 1563(a), determined without regard to
Code sections 1563(a)(4) and (e)(3)(C), including the Employer;

 

B.                                    any organization under common control with
the Employer within the meaning of Code section 414(c);

 

C.                                    any organization which is included with
the Employer in an affiliated service group within the meaning of Code section
414(m); or

 

D.                                    any other entity required to be aggregated
with the Employer pursuant to regulations under Code section 414(o).

 

1.7                               Affiliated Employer means any organization
designated by the Committee as eligible to participate as an Employer in the
Plan.

 

1.8                               After-Tax Contribution Account means an
account established and maintained by the Employer on behalf of a Member to
which his After-Tax Contributions made under a Prior Plan are held.

 

1.9                               Annual Addition means, with respect to any
Participant for any Limitation Year, the sum of:

 

A.                                    That part of any Employer Contributions,
Pre-Tax Contributions or Employer Matching Contributions allocated to the
Member’s Plan account with respect to that Limitation Year.

 

B.                                    The forfeitures, if any, allocated to the
Member’s Account with respect to that Limitation Year.

 

C.             The total amount of any employee contributions made by the Member
to the Plan or to any other tax-qualified plan maintained by the group
consisting of the Employer and the Affiliated Companies, except that, for the
purposes of this Section, “more than 50%” shall be substituted for “at least
80%” each place it appears in Code section 1563(a)(1) (the “Employer Group”), if
any, for that Limitation Year.

 

D.                                    Amounts allocated on behalf of the Member
during the Limitation Year to an individual medical account, within the meaning
of Code section 415(l)(2), which is part of a pension or annuity plan of the
Employer Group.

 

E.                                     If the Member is or ever has been a Key
Employee, amounts allocated to any separate account (within the meaning of Code
section 419A(d)(1)) in a welfare benefit fund (within the meaning of Code
section 419(e)) during the Limitation Year for provision of post-retirement
medical benefits for the Member.

 

1.10                  Beneficiary means the person, persons, or trust designated
by written, revocable designation filed with the Plan Administrator by the
Member to receive payments in the event of such Member’s death.

 

1.11                        Board means the Board of Directors of Penske
Automotive Group, Inc.

 

1.12                        Break in Service means a Plan Year during which an
Employee has not completed more than 500 Hours of Service with the Employer or
an Affiliated Company.

 

2

--------------------------------------------------------------------------------


 

1.13                        Business Day means each day the New York Stock
Exchange is open for business; provided, however, that for purposes of
Section 1.52 only, the term “Business Day” shall not include any day on which
the Plan’s record keeper is closed.

 

1.14                        Code means the Internal Revenue Code of 1986, and
the same as may be amended from time to time.

 

1.15                        Company means Penske Automotive Group, Inc.

 

1.16                        Compensation, except as hereafter specified, means
W-2 gross earnings, including the Pre-Tax Contributions made hereunder during
the Plan Year and contributions made by an Employee to a Code section 125 plan,
but excluding nonmonetary awards or benefits and any payments in the nature of
severance pay and any reimbursed moving expenses.

 

A.                                    For purposes of the nondiscrimination
tests set forth in Section 7, and except as provided in Code section 414(s),
Compensation means any income received by the Employee from the Employer in
accordance with Code section 415(c)(3), including deferrals made pursuant to
Code section 414(s)(2), for the Plan Year for which compliance with the tests is
being measured.

 

B.                               For purposes of measuring the limits set forth
in Code section 415, Compensation shall mean all amounts paid during the
Limitation Year or other relevant period to an individual by the Employer (as
determined for Code section 415 purposes under the “Annual Addition” definition
in Section 1.9), before the individual’s severance from employment with the
group consisting of the Employer and Affiliated Companies (the “Employer Group”)
(except to the extent otherwise provided below), for services actually performed
that includes all wages, salaries, fees for professional services and other
amounts for personal services actually rendered in the course of employment with
any member of the Employer Group (including, but not limited to, commissions
paid salesmen, commissions, tips, bonuses, fringe benefits, and reimbursements
or other expense allowances under a nonaccountable plan (as described in
Treasury Regulations section 1.62-2), but excluding:

 

(1)                                 contributions made by any member of the
Employer Group to a plan of deferred compensation to the extent that, before the
application of the limits of Code section 415, the contributions are not
includible in the gross income of the individual for the taxable year in which
contributed;

 

(2)                               contributions made by any member of the
Employer Group on behalf of the individual to a simplified employee pension plan
described in Code section 408(k) to the extent the contributions are excludable
from the individual’s gross income;

 

(3)                                 distributions from a plan of deferred
compensation maintained by any member of the Employer Group regardless of
whether the amounts are includible in the gross income of the individual when
distributed (except amounts received pursuant to an unfunded non-qualified plan
to the extent the amounts are includible in the gross income of the individual);

 

3

--------------------------------------------------------------------------------


 

(4)                                 amounts realized from the exercise of a
non-qualified stock option or when restricted stock (or property) held by the
individual either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture;

 

(5)                                 amounts realized from the sale, exchange or
other disposition of stock acquired under a qualified stock option; and

 

(6)                                 other amounts that receive special tax
benefits, such as premiums for group term life insurance (but only to the extent
that the premiums are not includible in the gross income of the individual).

 

Compensation shall include amounts paid to a terminated Member by the later of
two and one-half months after the Member’s severance from employment or the end
of the Limitation Year in which the termination occurs, provided that such
amounts would have been payable to the Member had he continued in employment
with the Employer Group and are regular compensation for services during the
Member’s regular working hours, compensation for services outside regular
working hours (such as overtime or shift differential), commissions, bonuses, or
other similar compensation; are payments for unused accrued bona fide sick,
vacation or other leave, but only if the Member would have been able to use the
leave if employment had continued; or are received by the Member pursuant to a
nonqualified unfunded deferred compensation plan, but only if the payment would
have been made to the Member had he continued in employment with the Employer
Group and only to the extent that the payment is includible in the Member’s
gross income.

 

Compensation taken into account shall be limited to the amount set forth in Code
section 401(a)(17) ($260,000 for 2014), or such other amount as may be
established by the Commissioner of Internal Revenue as a result of adjustments
to account for the cost of living in accordance with Code section 401(a)(17)(B).
The cost-of-living adjustment in effect for a calendar year applies to any
period, not exceeding 12 months, over which Compensation is determined (the
“Determination Period”) beginning with or within such calendar year. If a
Determination Period consists of fewer than 12 months, the limit will be
multiplied by a fraction, the numerator of which is the number of months in the
Determination Period, and the denominator of which is 12.

 

C.                                    For purposes of applying the limitations
described in Section 3.5 of the Plan, Compensation paid or made available during
such Limitation Years shall include elective amounts for qualified
transportation fringe benefits that are not includible in the gross income of
the Member by reason of Code section 132(f)(4). This amendment shall also apply
to the definition of Compensation for purposes of Section 1.27.G and the
discrimination tests under Section 7 of the Plan for Plan Years.

 

D.                                    For purposes of the definition of
Compensation under this Section 1.16, amounts under Code section 125 include any
amounts not available to a Member in cash in lieu of group health coverage
because the Member is unable to certify that he has other health coverage. An
amount will be treated as an amount under Code section 125 only if the Employer
does not request or collect information regarding the Member’s other health
coverage as part of the enrollment process for the health

 

4

--------------------------------------------------------------------------------


 

plan.

 

1.17                        Disability means that the Member has applied and
qualifies for disability benefits under the Social Security Act of 1935, as
amended.

 

1.18                        Eligible Employee means any Employee of the Employer
who satisfies all of the following conditions:

 

A.                                    he is not a leased employee within the
meaning of Code section 414(n)(2);

 

B.                                    he is not a union employee, other than a
union employee for whom benefits under this Plan are specifically provided for
as a result of good faith bargaining;

 

C.                                    he is not employed by the Employer on a
part-time or temporary basis. A part-time employee is an employee who is not
regularly scheduled to complete 1,000 Hours of Service in a Plan Year;

 

D.                                    he is not an Acquired Employee, unless
eligibility to participate in the Plan is otherwise provided for in an agreement
consented to by the Company, such as an Appendix to the Plan;

 

E.                                     he is not a non-resident alien who
received no earned income (within the meaning of Code section 911(d)(2)) from
the Employer which constitutes income from sources within the United States
(within the meaning of Code section 861(a)(3)); and

 

F.                                      he is not a person whose status as an
Employee is solely the result of a judicial or administrative determination.

 

The above notwithstanding, any part-time or temporary Employee who would
otherwise be eligible to participate in the Plan shall become eligible to
participate in the Plan if he is credited with at least 1,000 Hours of Service
in the 12 consecutive month period beginning with such Employee’s date of hire,
or is credited with at least 1,000 Hours of Service in any 12 consecutive month
period beginning on the anniversary thereof, as of the first Entry Date
following the end of such 12 consecutive month period.

 

1.19                        Employee means an individual who is a common-law
employee of the Employer and shall include leased employees within the meaning
of Code section 414(n)(2), except as provided below. The term “leased employee”
means any person (other than an Employee of the Employer) who pursuant to an
agreement between the Employer and any other person (“leasing organization”) has
performed services for the Employer (or for the Employer and related persons
determined in accordance with Code section 414(n)(6)) on a substantially full
time basis for a period of at least one year, and such services are under the
primary direction and control of the Employer. Contributions or benefits
provided a leased employee by the leasing organization which are attributable to
services performed for the Employer shall be treated as provided by the
Employer. The term “Employee” shall not include any individuals classified by
the Employer as independent contractors even if such individuals would be
classified as employees of the Employer under common law.

 

A leased employee shall not be considered an Employee of the Employer if;
(i) such individual is covered by a money purchase pension plan providing: (1) a
non-integrated

 

5

--------------------------------------------------------------------------------


 

employer contribution rate of at least 10 percent of compensation, as defined in
Code section 415(c)(3), but including amounts contributed by the Employer
pursuant to a salary reduction agreement which are excludable from the leased
employee’s gross income under Code sections 125, 402(h)(1)(B) or 403(b), or
employer contributions on behalf of the leased employee to a trust which is part
of a qualified cash or deferred arrangement (as defined in Code section
401(k)(2)); (2) immediate participation; and (3) full and immediate vesting; and
(ii) leased employees do not constitute more than 20% of the Employer’s
Non-Highly Compensated Employee workforce.

 

Notwithstanding the foregoing, an Acquired Employee of an Acquired Company shall
be not deemed an Employee of an Employer as of the date such Acquired Company
was bought by an Employer, except as otherwise provided in an Appendix
applicable to such Acquired Employees.

 

Notwithstanding the foregoing, an employee of an Affiliated Employer that had
adopted the Plan but ceases being an Affiliated Company shall no longer be
considered an Employee as of the first date the Affiliated Employer is no longer
an Affiliated Company.

 

1.20                        Employer means the Company and any other business
organization that succeeds to its business and elects to continue this Plan, and
any Affiliated Employer that adopts the Plan in accordance with Section 13 of
the Plan. Notwithstanding the foregoing, an Affiliated Employer that had adopted
the Plan but ceases being an Affiliated Company shall cease to be an Employer as
of the first date the Affiliated Employer is no longer an Affiliated Company.

 

1.21                        Employer Matching Contribution means a contribution
made on behalf of a Member pursuant to Section 3.2 of the Plan.

 

1.22                        Employer Matching Contribution Account means an
account established and maintained on behalf of a Member to which his Employer
Matching Contributions are allocated.

 

1.23                        Entry Date means the first Business Day of each
month.

 

1.24                        ERISA means the Employee Retirement Income Security
Act of 1974, as the same may be amended from time to time.

 

1.25                        Fiscal Year means the period from January 1 through
December 31.

 

1.26                        Fund means all assets of the Trust.

 

1.27                       Highly Compensated Employee means any active or
former Employee, who performs service during the determination year and is
described in one or more of the following groups:

 

A.                                    an Employee who is a 5% owner, as defined
in Code section 416(i)(1)(B)(i), at any time during the determination year or
the look-back year; or

 

B.                                    an Employee who receives Compensation in
excess of $115,000 (for 2014 Plan Year determinations, and as may be adjusted
for future years) during the look-back year.

 

C.                                    The terms “determination year” and
“look-back year” shall mean, respectively, the

 

6

--------------------------------------------------------------------------------


 

Plan Year and the twelve-month period immediately preceding the determination
year.

 

D.                                    The $115,000 amount set forth in paragraph
B. shall be indexed for changes in the cost of living in accordance with Code
section 415(d).

 

E.                                     A Highly Compensated Former Employee
includes any Employee who separated or was deemed to have separated from service
prior to the determination year, performs no service for the Employer during the
determination year, and was a Highly Compensated active Employee for either the
separation year or any determination year ending on or after the Employee’s 55th
birthday.

 

F.                                      The determination of who is a Highly
Compensated Employee shall be made in accordance with Code section 414(q) and
the regulations thereunder, except that the top paid group rule, as defined in
Code section 414(q)(3) shall not apply.

 

G.                                    “Compensation” shall mean, for the purpose
of this Section 1.27, Code section 415(c)(3) compensation.

 

1.28                        Hour of Service means each hour for which an
Employee is directly or indirectly paid or entitled to be paid by the Employer
or an Affiliated Company regardless of whether employment duties are performed,
and each hour for which back pay, irrespective of mitigation of damages, has
been either awarded or agreed to by the Employer or Affiliated Company. These
hours shall be credited to an Employee for the computation period during which
his employment duties were performed; but in the event a payment is made or due
for a reason other than the performance of duties, hours shall be credited for
the computation period during which the absence from work occurred or to which a
back pay agreement or award pertains. However, no Employee shall be credited
with duplicate Hours of Service as a result of a back pay agreement or award.
Hours of Service shall also include each hour (credited on the basis of the
Employee’s customary workday) during which an Employee is on an uncompensated
excused Leave of Absence, provided that such Employee shall be credited with no
more than an Hour of Service for each complete Plan Year during which the
uncompensated Leave of Absence is in effect.

 

A.                                    For purposes of determining the number of
Hours of Service completed in any applicable computation period, the Employer
may maintain accurate records of actual hours completed for all Employees. The
number of Hours of Service to be credited to an Employee for periods during
which no employment duties are performed shall be determined in accordance with
Department of Labor Regulations sections 2530.200b-2(b) and 2530.200b-2(c).

 

B.                                    In instances where actual Hours of Service
are not maintained, an Employee shall be credited with 45 Hours of Service for
each week in which such Employee would otherwise be credited with at least one
Hour of Service.

 

C.                                    Notwithstanding A. and B. above and solely
for the purpose of preventing a Break in Service, an Employee shall be credited
with Hours of Service during an absence by reason of:

 

(1)                                 the pregnancy of the Employee;

 

7

--------------------------------------------------------------------------------


 

(2)                                 the birth of a child of the Employee;

 

(3)                                 the placement of the child with the Employee
in connection with the adoption of such child by the Employee; or

 

(4)                                 for purposes of caring for the child
beginning immediately after such birth or placement;

 

provided the Employee shall, during the period of his absence, be credited with
the number of Hours of Service which would have been credited to him at his
normal work rate but for such absence, or, if the number of Hours of Service
based on a normal rate is indeterminable, the Employee shall be credited with 8
Hours of Service per day of such absence. The “Severance from Service” date of
an Employee/Member who is absent from work due to “maternity or paternity leave”
reasons for more than one year is the second anniversary of the first date of
such absence. The period between the first and second anniversary of the first
date of such absence is neither a Period of Service nor a period of severance.

 

D.                                    In instances where actual Hours of Service
are maintained, the maternity/paternity leave described in C. above shall be
credited to the computation period in which the absence began if necessary to
avoid a Break in Service or, if not necessary, then to the following computation
period.

 

E.                                     Service with any of the following
companies, regardless of whether such company is an Affiliated Company, shall be
taken into account in determining any Employee’s Hours of Service:

 

(1)                                 any affiliate of Penske Automotive
Group, Inc.; or

 

(2)                                 Penske Corporation or any affiliate.

 

1.29                        Leave of Absence means any temporary absence from
employment authorized by the Employer based on its normal practices. An
Employee’s Period of Service shall continue uninterrupted during such leave.

 

1.30                        Limitation Year shall be the Plan Year.

 

1.31                        Member means any Eligible Employee included in the
membership of the Plan as provided in Section 2 hereof. A Member shall continue
to be a Member as long as he has an Accrued Benefit hereunder.

 

1.32                        Non-Highly Compensated Employee means any Employee
who is not a Highly Compensated Employee.

 

1.33                        Normal Retirement Date means the Member’s 65th
birthday.

 

1.34                        Period of Service means the period between an
Employee’s date of hire or rehire, as applicable, and the date on which he
ceases to be an Employee.

 

1.35                        Plan means the Penske Automotive Group
401(k) Savings and Retirement Plan.

 

8

--------------------------------------------------------------------------------


 

1.36                        Plan Administrator is the Committee provided for in
Section 12 hereof; provided, however, that in the absence of a duly constituted
Committee, the Company shall be the Plan Administrator.

 

1.37                        Plan Sponsor means Penske Automotive Group, Inc. or
its successor.

 

1.38                        Plan Year means the period from January 1 through
December 31.

 

1.39                        Pre-Tax Contribution means an elective deferral made
by a Member pursuant to Section 3.1 of the Plan.

 

1.40                        Pre-Tax Contribution Account means an account
established and maintained on behalf of a Member to which his Pre-Tax
Contributions are allocated.

 

1.41                       Prior Plan means any tax-qualified plan maintained by
an Affiliated Employer that has adopted the Plan, if the assets of such plan
have been, or are intended to be, transferred to this Plan.

 

1.42                        Retirement means the termination of a Member’s
employment with the Employer on or after his Normal Retirement Date.

 

1.43                        Rollover Contribution means the amount contributed
to the Plan pursuant to Section 6.9.

 

1.44                        Rollover Account means the account established and
maintained pursuant to Section 6.9 of the Plan.

 

1.45                        Spouse means, for all purposes under the Plan means
the Member’s spouse currently or at the date of the Member’s death to whom he or
she is lawfully married under state law, and for this purpose, the Plan shall
recognize the marriage of the Member to a person of the same sex if such
marriage was validly entered into in a state whose laws authorize the marriage
of two individuals of the same sex even if the Member and such same-sex person
are domiciled in a state that does not recognize the validity of same-sex
marriages; provided, that a former spouse shall be treated as the spouse or
surviving spouse and the current spouse shall not be treated as the spouse or
surviving spouse to the extent provided under a qualified domestic relations
order described in Code Section 414(p).  The Plan shall not recognize for
purposes of the Plan’s definitions of spouse and surviving spouse any person who
has entered into a registered domestic partnership, civil union, or other
similar formal relationship recognized under state law that is not denominated
as a marriage under the laws of that state, and, for purposes of the Plan,
marriage does not include such formal relationships.  The Plan’s definition of
spouse or surviving spouse is intended to comply with, and the Plan shall be
administered in accordance with, the United States Supreme Court’s decision in
United States v. Windsor (2013), Internal Revenue Service Revenue Ruling
2013-17, Internal Revenue Service Notice 2014-19, and any subsequent guidance
issued by the Internal Revenue Service regarding same-sex marriage. 
Additionally, if the Member should die prior to the date benefits under the Plan
would have commenced to him, then the Spouse shall be the individual (determined
under the preceding provisions of this Section 1.45) who had been legally
married throughout the one-year period preceding the date of the Member’s death.

 

1.46                        Top-Heavy Contribution means a contribution made by
an Employer pursuant to Section 8 of the Plan.

 

9

--------------------------------------------------------------------------------

 

 

1.47                        Top-Heavy Contribution Account means an account
established and maintained on behalf of a Member to which Top-Heavy
Contributions, if any, are allocated.

 

1.49                        Transfer Pre-Tax Contribution Account means the
account established and maintained on behalf of a member to which his Pre-Tax
Contribution to a Prior Plan were allocated, and which are transferred to this
Plan pursuant to Section 6.10.

 

1.49                        Transfer Employer Contribution Account means the
account established and maintained on behalf of a member to which Employer
Contributions to a Prior Plan were allocated, and which are transferred to this
Plan pursuant to Section 6.10.

 

1.50                        Trust means a trust, intended to qualify under Code
section 501(a), constituting the legal agreement between the Plan Sponsor and
the Trustee, fixing the rights and liabilities with respect to managing and
controlling the Fund for the purposes of the Plan.

 

1.51                        Trustee means the individual or entity designated by
the Plan Sponsor as trustee(s) or any successor trustee(s) of the Trust.

 

1.52                        Valuation Date means every Business Day, unless the
Plan Administrator selects another date or dates for the valuation of Plan
assets.

 

1.53                        Year of Service means a Plan Year during which the
Employee completes 1,000 Hours of Service. An Employee’s Years of Service shall
include Years of Service for an Employer prior to the effective date of the
Employer’s participation in the Plan. Any Hours of Service with an Acquired
Company or a company listed in Section 1.28.E of the Plan shall be deemed Hours
of Service for an Employer in determining Years of Service for purposes of
becoming a member of the Plan under Section 2 and for purposes of vesting under
Section 5.1.

 

SECTION 2

 

MEMBERSHIP IN THE PLAN

 

2.1                               Current Employees. Each Employee who is an
Eligible Employee and has completed a 60-day Period of Service shall become a
Member of the Plan on the first day of the month thereafter.

 

2.2                               New Employees or Re-employed Members. Each
other Employee shall become a Member on the Entry Date coincident with or next
following the date he qualifies as an Eligible Employee and completes a 60-day
Period of Service. A reemployed Eligible Employee shall become a Member on his
date of reemployment if he had been a Member of the Plan during his prior period
of employment. Otherwise, a reemployed Eligible Employee shall become a Member
of the Plan as of the Entry Date following his completion of a 60-day Period of
Service (including any Period of Service prior to his reemployment).

 

2.3                               Changes in Category. If an Employee’s status
changes either from a category of ineligibility to a category of eligibility, or
from a category of eligibility to a category of ineligibility, his Years of
Service during the period of ineligibility shall be considered as Years of
Service for vesting purposes hereunder. For purposes of Section 3, only
Compensation earned from the Employer during a period in which the Employee is
both an Eligible Employee and a Member shall be considered in determining the
amount of the contribution made to the Trust

 

10

--------------------------------------------------------------------------------


 

on behalf of the Employee.

 

If a Member’s status changes to a category of ineligibility, he shall become a
Member immediately upon returning to an eligible class of Employees. If an
ineligible Employee’s status changes to an Eligible Employee, he shall become a
Member immediately if he has otherwise satisfied the requirements of
Section 2.2.

 

SECTION 3

 

CONTRIBUTIONS

3.1                               Pre-Tax Contributions.

 

A.                                    Each Member may authorize the Employer to
reduce his Compensation through regular payroll reductions and to have the
Employer make Pre-Tax Contributions to the Plan in the amount of such payroll
reduction. The Pre-Tax Contribution may be any whole percentage between 0% and
20% of such Compensation, but in no event shall it exceed the appropriate
Adjustment Factor plus, when applicable, the amount provided under Code section
414(v) and permitted under Section 3.1.B.  The Pre-Tax Contribution of a Highly
Compensated Employee may not exceed 8% of his or her Compensation, and in no
event shall it exceed the appropriate Adjustment Factor. Compensation, for
purposes of this Section, shall mean the Compensation earned by an Employee from
the Employer for the Plan Year for which the contributions are being made.

 

Such amount shall be deposited as Pre-Tax Contributions hereunder to the
Member’s Pre-Tax Contribution Account. Prior to the date that he becomes a
Member, each Eligible Employee shall, by following the administrative procedures
established by the Plan Administrator, consent and agree to payroll reductions,
authorize the Employer to make such reductions, and designate the percentage of
such contributions to be allocated to the available investment funds. The
election of the Member shall become effective for the first pay period following
the date the election is received by the Plan Administrator and will remain in
effect until the Member makes a new election.

 

B.                                    Notwithstanding the limitations described
in Section 3.1.A, Section 7 (relating to limitations on allocations of Pre-Tax
Contributions), and Sections 3.4 and 3.5 (relating to Excess Deferral Amounts
and maximum Annual Additions), a Member who, by the end of the taxable year,
will have attained age 50 shall be permitted to make additional Pre-Tax
Contributions (“Catch Up Contributions”), by means of Compensation reductions
pursuant to the payroll reduction procedures set forth in Section 3.2.A, in an
amount not to exceed the limit described in Code section 414(v) ($5,500 for
2014), as adjusted from time to time in accordance with Code section 414(v). 
Catch-Up Contributions that do not exceed the applicable limitation established
in Code section 414(v) for the relevant Plan Year, as adjusted in the manner
described in Code section 414(v) shall not be taken into account for purposes of
implementing the limitations under Code sections 402(g), 415, 401(k)(3), 410(b),
and 416.

 

11

--------------------------------------------------------------------------------


 

3.2                               Employer Matching Contributions.

 

A.                                    There is no existing Employer Matching
Contribution.  Employer Matching Contributions shall be made for any future
period if the Committee or Plan Sponsor reinstates a discretionary Employer
Matching Contribution as provided in paragraph B of this Section 3.2.

 

B.                                    The Plan Sponsor or the Committee may, in
its discretion, specify that each Employer contribute a percentage of a Member’s
Pre-Tax Contributions to the Employer Matching Accounts of Eligible Members as
an Employer Matching Contribution. The Plan Sponsor or the Committee shall
determine the percentage each year; provided, however, that the Plan Sponsor or
the Committee may, in its discretion, at any time in the year, modify the
previously specified percentage as to any Employer Matching Contribution that
has not yet accrued to Eligible Members. Notwithstanding the preceding
provisions of this paragraph B, no Employer Matching Contribution shall be made
with respect to an Eligible Member’s Pre-Tax Contributions in excess of 4% of
such Eligible Member’s Compensation for the Plan Year, or such other percentage
of such Eligible Member’s Compensation for the Plan Year as the Plan Sponsor or
Committee may otherwise specify for a prospective measuring period. All Employer
Matching Contributions shall be calculated based on the Member’s Pre-Tax
Contributions made during the entire Plan Year, but shall not include the
Member’s contributions, if any, made as catch-up contributions pursuant to Code
section 414(v). Employer Matching Contributions shall be credited to the
Eligible Member’s Employer Matching Contribution Account on a quarterly basis
(unless the Employer elects to make such contributions on a more frequent
basis). For purposes of receiving Employer Matching Contributions under this
Section 3.2, an Eligible Member is each Member who (i) makes any Pre-Tax
Contributions during the Plan Year and (ii) is employed by the Employer on the
last day of the calendar quarter for which contributions are made. Compensation,
for purposes of this Section 3.2, shall mean the Compensation earned by an
Employee from the Employer for the Plan Year for which the contributions are
being made.

 

C.                                    Notwithstanding paragraph B of this
Section 3.2, Members who are members of Local 355 of the United Service Workers
Union of OCT Partnership (d/b/a Gateway Toyota) or Local 259 UAW, AFL-CIO of
Westbury Superstore, Ltd. (d/b/a Westbury Toyota) shall not be eligible to
receive any Employer Matching Contribution.

 

3.3                               Adjustments to Contributions.  A Member may
increase or decrease the rate of Pre-Tax Contributions effective as of any
payroll period by notifying the Plan Administrator in accordance with the
administrative procedures established by the Plan Administrator. A Member may
suspend Pre-Tax Contributions at any time by notifying the Plan Administrator in
accordance with the administrative procedures established by the Plan
Administrator. Suspensions during the Plan Year shall be effective as soon as
practicable after notification of the Plan Administrator in accordance with the
administrative procedures established by the Plan Administrator. A Member may
recommence Pre-Tax Contributions to the Plan effective as of any payroll period
by submitting a new election to the Plan Administrator in accordance with
administrative procedures established by the Plan Administrator, prior to such
payroll period. Notwithstanding the foregoing, an individual who is on lay off
status and returns to the employ of the Employer may recommence Pre-Tax
Contributions to the Plan effective as of the next payroll period. 
Additionally, notwithstanding any other provision of this Plan to the Contrary,
the Plan Administrator shall have the discretion to determine, in a

 

12

--------------------------------------------------------------------------------


 

uniform nondiscriminatory manner, when Member elections to commence, modify, or
terminate Pre-Tax Contributions shall take effect.

 

3.4                               Distribution of “Excess Deferral Amounts”.
Notwithstanding any other provision of the Plan, Excess Deferral Amounts as
adjusted for income or losses thereon shall be distributed to Members who claim
such Excess Deferral Amounts for the preceding taxable year.

 

A.                                    For purposes of this Section 3.4, the
following definitions shall have the following meanings:

 

(1)                                 “Elective Deferrals” shall mean any Employer
contributions made to the Plan at the election of the Member, in lieu of cash
compensation, and shall include contributions made pursuant to a salary
reduction agreement or other deferral mechanism. With respect to any taxable
year, a Member’s Elective Deferral is the sum of all Employer contributions made
on behalf of such Member pursuant to an election to defer under any qualified
CODA as described in Code section 401(k), any simplified employee pension cash
or deferred arrangement as described in Code section 402(h)(1)(B), any eligible
deferred compensation plan under Code section 457, any plan as described under
Code section 501(c)(18), and any Employer contributions made on the behalf of a
Member for the purchase of an annuity contract under Code section
403(b) pursuant to a salary reduction agreement.

 

(2)                                 “Excess Deferral Amounts” shall mean those
Elective Deferrals that are includible in a Member’s gross income under Code
section 402(g), to the extent such Member’s Elective Deferrals for a taxable
year exceed the Adjustment Factor. Excess Deferral Amounts shall be treated as
Annual Additions under the Plan except to the extent distributed pursuant to
this Section 3.4.

 

B.                                    A Member may assign to the Plan any Excess
Deferral Amounts made during the taxable year of the Member by filing a claim in
writing with the Plan Administrator no later than March 1 following the year in
which the Excess Deferral Amounts were made. Said claim shall specify the
Member’s Excess Deferral Amount for the preceding calendar year; and shall be
accompanied by the Member’s written statement that if such amounts are not
distributed, such Excess Deferral Amount, when added to amounts deferred under
other plans or arrangements described in Code sections 401(k), 408(k), 457,
501(c)(18) or 403(b) shall exceed the appropriate Adjustment Factor for the year
in which the deferral occurred.

 

C.                                    A Member who has an Excess Deferral Amount
during a taxable year may receive a corrective distribution during the same
taxable year. Such a corrective distribution shall be made if:

 

(1)                                 the Member designates the distribution as an
Excess Deferral Amount;

 

(2)                                 the corrective distribution is made after
the date on which the Plan received the Excess Deferral Amount; and

 

(3)                                 the Plan Administrator designates the
distribution as a distribution of an Excess Deferral Amount.

 

13

--------------------------------------------------------------------------------


 

D.                                    The Excess Deferral Amount distributed to
a Member with respect to a taxable year shall be calculated after giving effect
to income and losses pertaining to the Member’s Pre-Tax Contribution Account
allocable to the Excess Deferral Amount.

 

The income or loss allocable to such Excess Deferral Amount shall be determined
by multiplying the income or loss allocable to the Member’s Pre-Tax Contribution
Account for the taxable year by a fraction, the numerator of which is the Excess
Deferral Amount on behalf of the Member for the preceding taxable year and the
denominator of which is the Member’s Pre-Tax Contribution Account balance on the
last day of the taxable year, minus the income or plus the loss allocable to the
Member’s Pre-Tax Contribution Account for the taxable year.

 

E.                                     In the alternative, any other methods of
allocating income or loss on the Excess Deferral Amount may be utilized in the
manner provided by the Internal Revenue Service, i.e., the regulations set forth
under Treasury Regulations section 1.402(g)-1.

 

F.                                      Excess Deferral Amounts, as adjusted for
income and losses, shall be distributed to a Member in the year following the
taxable year in which such Excess Deferral was made, and no later than the
April 15 deadline provided for under Code section 402(g)(2)(A).

 

G.                                    Excess Deferral Amounts are includible in
a Member’s gross income under Code section 402(g) to the extent that the
Member’s Pre-Tax Contributions exceed the dollar limitation under such Code
section. Excess Deferral Amounts shall be treated as Annual Additions under this
Plan except to the extent distributed pursuant to this Section 3.4.

 

H.                                   Effective January 1, 2009, and
notwithstanding any other provision of the Plan to the contrary, no “gap period”
(i.e., the period between the end of the taxable year in which the Excess
Deferral Amounts accrued and the date on which the Excess Deferral Amounts are
distributed) income shall be included in the distribution of the Excess Deferral
Amounts, as permitted under Code section 402(g)(2)(A) as modified by section
109(b)(3) of the Workers Retiree and Employer Recovery Act of 2008.

 

3.5                               Overall Limits on Contributions. 
Contributions made on behalf of any Member during any Limitation Year shall be
subject to the follow rules:

 

A.                                   Maximum Annual Addition. Except to the
extent permitted under Section 3.1, including Section 3.1’s Catch Up
Contributions provisions, the Annual Additions (or for purposes of applying
subparagraph (2) below, the Annual Additions excluding amounts for provision of
post-retirement medical and life insurance benefits) to a Member’s Account for
any Limitation Year shall in no event exceed the lesser of:

 

(1)                                 $52,000 (for 2014), as adjusted from time to
time as provided in Code section 415(d) for subsequent years, or

 

(2)                                 100% of the Member’s Compensation received
from the group consisting of the Employer and the Affiliated Companies for that
Limitation Year.

 

14

--------------------------------------------------------------------------------


 

B.                                    Treatment of Excess.  Any Annual Additions
that exceed the limitations set forth in Section 3.5.A shall be corrected as set
forth in applicable Treasury Regulations and other correction guidance issued by
the Treasury or Internal Revenue Service.

 

C.                                    Coordination with Other Defined
Contribution Plans.  If a Member also participates in a defined contribution
plan (within the meaning of Code section 415(k)) maintained by any member of the
group consisting of the Employer and the Affiliated Companies, other than the
Plan, the limitation set forth in Section 3.5.A shall apply to the aggregate of
the Annual Additions to the Plan and to such other plan.

 

D.                                    Compliance with Applicable Law. The
limitations described in this Section 3.5 shall be determined and applied in
accordance with the provisions of Code section 415 and regulations promulgated
thereunder, which are incorporated into this Plan by this reference.

 

3.6                               Permitted Employer Refunds. Employer
contributions hereunder are made with the understanding that this Plan shall
initially qualify under Code section 401, and that such contributions shall be
deductible under Code section 404.

 

A.                                    Any contribution that is disallowed as a
deduction shall be refunded to the Employer within one year of such disallowance
if the Employer has filed the application for the determination or qualification
of this Plan with the IRS by the time prescribed by law for filing the
Employer’s return for the taxable year in which this Plan was adopted, or by
such later date as the Secretary of the Treasury may prescribe.

 

B.                                    Any contribution made by the Employer due
to a mistake of fact shall be refunded to the Employer within one year of such
contribution.

 

C.                                    Refunds of contributions due to a
disallowance of deduction or mistake of fact shall be governed by the following
requirements:

 

(1)                                 earnings attributable to the amount being
refunded shall remain in the Plan, but losses thereto must reduce the amount to
be refunded; and

 

(2)                                 in no event may a refund be made that would
cause the Accrued Benefit of any Member to be reduced to less than that which
the Member’s Accrued Benefit would have been had the mistaken amount not been
contributed.

 

3.7                               Timing of Deposits. Employer shall make
payment of the Pre-Tax Contribution to the Trust under the terms hereof no later
than the time period permitted by applicable law and regulations. All other
Employer contributions under the Plan shall be deposited to the Trust prior to
the due date for filing the Employer’s Federal Income Tax Return for the Fiscal
Year in which the Plan Year ends, including any extension thereto. In no event
shall the Employer Contributions be made in excess of the amount deductible
under applicable Federal law now or hereafter in effect limiting the allowable
deduction for contributions to profit sharing plans. The contributions to this
Plan when taken together with all other contributions made by the Employer to
other qualified retirement plans shall not exceed the maximum amount deductible
under Code section 404(a).

 

15

--------------------------------------------------------------------------------


 

SECTION 4

 

MEMBER ACCOUNTS

 

4.1                              Establishment of Accounts. A Pre-Tax
Contribution Account, Top-Heavy Contribution Account, Employer Matching
Contribution Account, After-Tax Contribution Account, Pre-Tax Contribution
Transfer Account and Transfer Employer Contribution Account, and Rollover
Account shall be established for each Member in accordance with Sections 3, 6
and 8. All contributions by or on behalf of a Member shall be deposited to the
appropriate account.

 

4.2                               Valuation of Accounts. As of each Valuation
Date, the accounts of each Member shall be adjusted to reflect any realized and
unrealized gains or losses and income or expenses of the Fund which shall be
allocated pro rata to each Member’s account based on the value thereof as of the
preceding Valuation Date, adjusted in accordance with Section 4.3. The fair
market value of the Fund shall be determined by the Trustee and communicated to
the Plan Administrator as of the end of each calendar month in accordance with
procedures established by the Plan Administrator. Each Member shall be furnished
with a statement as soon as practicable after the end of each calendar quarter,
setting forth the value of his Accrued Benefit as of the last Valuation Date in
such calendar quarter. It shall represent the fair market value of all
securities or other property held for each respective fund, plus cash and
accrued earnings, less accrued expenses and proper charges against the fund as
of such Valuation Date. The Trustee’s determination shall be final and
conclusive for all purposes of this Plan. The valuation process shall be
performed separately for each investment fund.

 

The Plan Administrator shall, in its discretion, determine and apply in a
uniform manner the method for determining the fair market value, as of any
particular date, of any shares of Common Stock held under the Penske Automotive
Common Stock Fund for purposes of the foregoing paragraph, or for purposes of
any other provision of the Plan.

 

4.3                               Adjustment to Accounts. When determining the
value of Member accounts, any deposits due which have not been deposited to the
fund on behalf of the Member shall be added to his accounts; and any withdrawals
or distributions made which have not been paid out shall be subtracted from the
accounts.  Similarly, adjustment of accounts for appreciation or depreciation of
an investment fund shall be deemed to have been made as of the Valuation Date on
which the adjustment relates, notwithstanding that they are actually made as of
a later date.

 

4.4                              Directed Investments. A Member’s Accrued
Benefit shall be invested as directed by each Member in such investment funds as
the Plan Administrator shall determine. The investment funds available under the
Plan shall be established pursuant to the Trust and shall be communicated to
each Member.  Such investment funds shall at all times include a “stable value
fund” (or similar investment option) and a Penske Automotive Common Stock Fund,
which shall invest primarily in the Common Stock of Penske Automotive
Group, Inc. All such shares of Common Stock held under such fund shall be
acquired exclusively through purchases on the open market. Dividends, if any,
shall be used, as soon as practicable, to purchase additional such shares of
Common Stock.  A Member shall submit his investment selection to the Plan
Administrator in accordance with the administrative procedures established by
the Plan Administrator. The Member may select one or more investment funds in
multiples of 1%.  Notwithstanding the preceding provisions of this Section 4.4,
a Member’s investment of additional Pre-Tax Contributions, Employer Matching
Contributions,

 

16

--------------------------------------------------------------------------------


 

Rollover Contributions and Top Heavy Contributions shall be capped at the level
specified in Section 4.8.C.

 

4.5                               Administration of Investments. Contributions
made by or on behalf of a Member shall be invested in the investment fund or
funds selected by the Member until the effective date of a new designation that
has been properly submitted to the Plan Administrator.

 

If any Member fails to make an initial designation, he shall be deemed to have
designated the default investment fund as may be determined from time to time by
the Committee. A designation submitted by a Member changing his investment
option shall apply to investment of future deposits and/or to amounts already
accumulated in his accounts. A Member may change his investment option with
respect to the investment of future deposits effective as of the first Valuation
Date in the next succeeding payroll period by submitting his investment changes
in accordance with the procedures established by the Plan Administrator. A
Member may change his investment option with respect to the investment of
amounts already accumulated in his accounts effective as of the next Valuation
Date by submitting his investment changes in accordance with the procedures
established by the Plan Administrator. The Plan Administrator may change or add
Investment Funds from time to time. Each Member shall be notified of a change in
Investment Funds at least 30 days prior to the Valuation Date on which the
change is to occur.

 

4.6                               Investments for Terminated Members. Any Member
who ceases to be an Employee shall continue to have the authority to direct the
investment of his accounts in accordance with the provisions of Sections 4.4 and
4.5.

 

4.7                               Special Rules Applicable to Penske Automotive
Common Stock Fund. Members that have any portion of their accounts invested in
the Penske Automotive Common Stock Fund shall have the rights to decide tender
offers and vote proxies and all other matters presented for vote as provided in
subsections A and B of this Section 4.7.

 

A.                                    Proxy Voting

 

The Trustee is responsible for voting as directed all shares of Common Stock of
Penske Automotive Group, Inc. held under the Penske Automotive Common Stock
Fund. When a decision to vote shares is required, Members who have any portion
of their accounts allocated to the Penske Automotive Common Stock Fund as of the
relevant record date will receive copies of all proxy statements otherwise
distributed to holders of the Common Stock of Penske Automotive Group, Inc.
Members’ proxy votes shall direct the Trustee’s vote. Members shall be
considered a fiduciary for purposes of voting shares of Common Stock allocated
to their account. A decision by the Member to not vote shall be respected by the
Trustee so that the Trustee shall not vote any allocated shares for which no
Member direction is received. The Committee shall direct the Trustee in voting
shares of Common Stock that are not allocated to the account of any Member.

 

The Trustee shall have no discretion or authority to vote Common Stock held in
the Trust by the Trustee except in accordance with timely directions provided to
the Trustee that are made in accordance with the terms of the Plan and that are
not contrary to ERISA.

 

17

--------------------------------------------------------------------------------


 

B.                                    Tender Offers

 

The Trustee is responsible for responding as directed to any tender offer with
respect to all shares of Common Stock of Penske Automotive Group, Inc. held
under the Penske Automotive Common Stock Fund. When a decision to tender shares
is required, Members who have any portion of their accounts allocated to the
Penske Automotive Common Stock Fund as of the relevant record date will receive
copies of all tender materials otherwise distributed to holders of the Common
Stock of Penske Automotive Group, Inc. Members’ tender instructions shall direct
the Trustee’s decision as to whether or not to tender. Members shall be
considered a fiduciary for purposes of deciding whether to tender shares of
Common Stock allocated to their account. A decision by the Member to not respond
to the tender offer shall be respected by the Trustee so that the Trustee shall
not respond with respect to any allocated shares for which no Member direction
is received. The Committee shall direct the Trustee in the tender of Common
Stock that are not allocated to the account of any Member.

 

The Trustee shall have no discretion or authority to respond to a tender or
exchange offer concerning Common Stock held in the Trust by the Trustee except
in accordance with timely directions provided to the Trustee that are made in
accordance with the terms of the Plan and that are not contrary to ERISA.

 

4.8                               Special Rules Applicable to Investment in
Penske Automotive Common Stock Fund.

 

A.                                    Notwithstanding any other provision of the
Plan to the contrary, during any period of time when (a) a registration
statement covering the Plan, pursuant to the Securities Act of 1933, as amended,
is not then in effect, (b) although in effect, information in the prospectus
forming part of such registration statement does not, in the judgment of the
Plan Administrator, meet the requirements of the Securities Act of 1933, as
amended, or is not available for delivery, or (c) in the judgment of the Plan
Administrator, a proceeding by the Securities and Exchange Commission for the
issuance of a stop order suspending the effectiveness of such registration
statement is threatened or contemplated, no future Pre-Tax Contributions or
Employer Matching Contributions may be invested in, and no such prior
contributions, or income earned thereon, may be transferred for investment in
the Penske Automotive Common Stock Fund. In lieu thereof, the Trustee shall,
upon written notification from the Plan Administrator, invest such amounts in
such investment fund that shall be so specified by the Plan Administrator. At
such time as (a) such a registration statement covering the Plan shall become
effective, (b) the prospectus forming part of such a registration statement
shall have been amended to meet the requirements of the Securities Act of 1933,
as amended, or shall be available for delivery, or (c) no stop order proceedings
shall be threatened or contemplated, such amounts shall be invested as
previously directed or otherwise required under the terms of the Plan.

 

B.                                    Each Member who is an officer, director or
greater than 10% shareholder of Penske Automotive Group, Inc. may elect to be
subject to such optional limitations and restrictions as may be imposed by the
Plan Administrator regarding the extent to which such person may (a) direct the
investment under the Penske Automotive Common Stock Fund of any portion of his
future Pre-Tax Contributions and Employer Matching Contributions to be made on
his behalf, (b) transfer any portion of his existing accounts under the Plan
into or out of the Penske Automotive

 

18

--------------------------------------------------------------------------------


 

Common Stock Fund, (c) receive a distribution or withdrawal from any portion of
his accounts invested under the Penske Automotive Common Stock Fund or
(d) receive a loan from the Plan with respect to any portion of his accounts
invested under the Penske Automotive Common Stock Fund. Any such limitations and
restrictions which are so elected by such a person shall apply notwithstanding
any other provision of the Plan to the contrary.

 

C.                                    A Member may direct the investment of no
more than 10% of his additional Pre-Tax Contributions, Employer Matching
Contributions, Rollover Contributions and Top Heavy Contributions into the
Penske Automotive Common Stock Fund.

 

4.9                               Compliance With Employer Securities
Diversification Requirements.  Notwithstanding any other provision of the Plan
to the contrary, the Plan shall comply with the requirements of Code section
401(a)(35) and ERISA section 204(j) for all Plan Years beginning after
December 31, 2006; provided, however, that the transitional relief provided
under Internal Revenue Service Notice 2006-17 and Internal Revenue Service
Notice 2008-7 (and any subsequent guidance or regulations) shall apply. 
Accordingly, for any period during which any Plan account of a Member,  any
beneficiary under the Plan with respect to which the beneficiary is entitled to
exercise the rights of a Member (i.e., the beneficiary of a deceased Member) or
any alternate payee who has a Plan account  (the Member or the beneficiary or
the alternate payee is an “Applicable Individual”) holds publicly traded
employer securities (as defined under Code section 401(a)(35)(G)(v)), the
following rules shall apply:

 

A.                                    The Applicable Individual may elect to
direct the Plan to invest any such employer securities and to reinvest an
equivalent amount in other investment options meeting the requirements of
Section 4.9(B).

 

B.                                    The Plan shall:

 

(1)                                 offer not less than three investment
options, other than employer securities, to which an Applicable Individual may
direct the proceeds from the divestment of employer securities pursuant to this
Section 4.9, each of which is diversified and has materially different risk and
return characteristics;

 

(2)                                 permit the divestment and reinvestment of
employer securities by Applicable Individuals in a periodic (not less than
quarterly), reasonable manner; and

 

(3)                                 not impose any restrictions or conditions
with respect to the investment of employer securities which are not imposed on
the investment of other assets of the Plan; provided, however, that this
rule shall not apply to any restrictions or conditions imposed by securities
laws.

 

C.                                    For purposes of Section 4.9.B, a
restriction or condition with respect to employer securities includes:

 

(1)                                 a restriction on an Applicable Individual’s
rights to divest an investment in employer securities that is not imposed on an
investment that is not in employer securities; and

 

(2)                                 a benefit that is conditioned on investment
in employer securities.

 

19

--------------------------------------------------------------------------------


 

D.                                    The Plan shall also provide Applicable
Individuals with the notice required by ERISA section 101(m) regarding the
divestiture rights required under Code section 401(a)(35) and ERISA section
204(j).

 

SECTION 5

 

VESTING

 

5.1                               Vesting. Each Member shall have a fully
vested, nonforfeitable right to his Pre-Tax. Contribution Account, After-Tax
Contribution Account, Transfer Pre-Tax Contribution Account and Rollover Account
at all times.  Each Member shall vest in his or her Employer Matching
Contribution and Transfer Employer Contribution Accounts according to the
following schedule:

 

Years of Service

 

Vesting Percentage

 

 

 

 

 

Less than 3

 

0

%

3 or more

 

100

%

 

Notwithstanding the foregoing schedule, a Member shall become vested in his
Transfer Employer Contribution Account in accordance with the vesting schedule
in the Prior Plan, if the vesting schedule in the Prior Plan is more rapid than
that set forth above.  A Member who attains his Normal Retirement Date, dies or
incurs a Disability shall become 100% vested in his Employer Matching
Contribution Account.

 

One-Year Breaks in Service for Vesting Purposes. If a Member incurs one or more
consecutive one-year Breaks in Service, then:

 

A.                                    Years of Service before such one-year
Breaks in Service shall not be taken into account until the Member completes one
Year of Service after his return;

 

B.                                    Years of Service prior to the one-year
Breaks in Service shall not be taken into account if the Member has no vested
right in his Pre-Tax Contribution Account, Top Heavy Contribution Account,
Employer Matching Contribution Account, or Transfer Employer Contribution
Account under the Plan and the number of consecutive one-year Breaks in Service
in greater than one and equals or exceeds the greater of (1) the aggregate
number of his Years of Service (excluding Years of Service not required to be
taken into account by reason of any prior one-year Breaks in Service), or
(2) five; and

 

C.                                    If a Member incurs five or more
consecutive one-year Breaks in Service, Years of Service after such one-year
Breaks in Service shall not be taken into account in determining the
nonforfeitable percentage of such Member’s benefit derived from Employer
contributions which accrued before such one-year Breaks in Service.

 

20

--------------------------------------------------------------------------------

 

D.                                    Notwithstanding the foregoing, a Member
shall vest in the portion of his Transfer Employer Contribution Account
attributable to his matching contribution account transferred from the Ford of
Tulsa 401(k) Plan according to the following schedule:

 

Years of Service

 

Vesting Percentage

 

 

 

 

 

0

 

0

 

1

 

20

%

2

 

40

%

3

 

60

%

4

 

80

%

5 or more

 

100

%

 

5.2                               Forfeitures. A Member’s vested Accrued Benefit
shall be determined in accordance with Section 5.1 as of the date he terminates
employment. The nonvested portion shall be forfeited on the earlier of the date
on which the Member:

 

A.                                    receives a distribution of his vested
Accrued Benefit, if any, provided that such distribution is made no later than
the close of the second Plan Year following the year in which the Member
terminates participation in the Plan; or

 

B.                                    has five consecutive one-year Breaks in
Service measured from the Plan Year in which the Member’s date of termination
occurs.

 

Said forfeiture shall be used, at the Employer’s discretion, to either
(i) reduce future Employer Matching Contributions, or (ii) pay Plan
administrative expenses under Section 11.3.

 

For purposes of this Section 5.2, if the value of a Member’s vested Accrued
Benefit is zero, the Member shall be deemed to have received a distribution of
such vested Accrued Benefit on termination of employment.

 

5.3                               Change in Vesting Schedule. In the event the
Employer adopts an amendment to the Plan that changes the Plan’s vesting
provisions such that the nonforfeitable (i.e., vested) percentage of any Member,
when determined under the Plan as so amended, would at any time be less than
would have been the case absent such amendment, then the following rules shall
apply.

 

A.                                    Election.  Each Member who has completed
at least three years of service (within the meaning of Treasury Regulations
section 1.411(a)-8T(b)(3)) shall be permitted to elect, during the election
period described in paragraph B below, to have his nonforfeitable percentage
determined without regard to such amendment.

 

B.                                    Election Period.  The election described
in paragraph (i) may be made during the period that begins not later than the
date on that the Plan amendment is adopted and that ends no earlier than the
latest of the following dates:

 

(1)                                 The date that is 60 days after the day the
Plan amendment is adopted.

 

(2)                                 The date that is 60 days after the day the
Plan amendment becomes

 

21

--------------------------------------------------------------------------------


 

effective.

 

(3)                                 The date that is 60 days after the day the
Member is issued notice of the Plan amendment by the Employer or Plan
Administrator.

 

5.4                               Lost Members. If a Member’s vested Accrued
Benefit is distributable to such Member, but the Plan Administrator is unable
after a diligent search to find the Member or a Beneficiary to whom payments may
be made, such Member’s vested Accrued Benefit shall be forfeited and applied to
reduce future Employer Matching Contributions or the payment of Plan
administrative expenses (as permitted by the Plan’s rules relating to
forfeitures). If, after such forfeiture, the Member or a Beneficiary makes a
claim for the forfeited vested Accrued Benefit, the Plan shall reinstate such
Benefit and distribute it to the Member or Beneficiary in accordance with the
terms of the Plan. The Plan Administrator shall be deemed to have made a
diligent search for the Member if the Plan Administrator has attempted to
contact the Member by first class mail, at the Member’s address on file with the
Employer and, if unsuccessful, has attempted to contact the Member through the
Internal Revenue Service participant locator program and has waited six months
for a reply.

 

SECTION 6

 

DISTRIBUTIONS

 

6.1                             Distribution of Benefit. A Member who has a
severance from employment with the Employer and all Affiliated Companies for any
reason other than death shall be entitled to receive his vested Accrued Benefit.
A Member’s Beneficiary shall be entitled to receive the Member’s vested Accrued
Benefit in the event of the Member’s death. A Member or Beneficiary who is
entitled to payment under this Section 6 may elect to receive his Accrued
Benefit in the form of a lump sum payment as soon as administratively feasible
following the date he ceases to be employed by all Employers and all Affiliated
Companies as the Member (or his Beneficiary) requests, but no later than the
April 1 of the calendar year following the calendar year in which occurs the
later of the Member’s Retirement or age 70-1/2 and according to the Code section
401(a)(9) minimum distribution rules and Section 18 of this Plan. The amount
payable shall be equal to the Member’s vested Accrued Benefit determined as of
the Valuation Date coincident with the date payment is made.

 

A Member who participated in a Prior Plan is entitled to receive his or her
Accrued Benefit in an optional form of distribution as set forth in Section 16.

 

A Member who is employed by an Affiliated Employer that had adopted the Plan but
ceases being an Affiliated Company shall be considered to cease being employed
by the Employer and all Affiliated Companies on the first date the Affiliated
Employer is no longer an Affiliated Company.

 

6.2                               HEART Act Compliance and Qualified Reservist
Distribution.

 

A.                                    Special Severance From Employment Rule. 
For years beginning after December 31, 2008, for purposes of Code
Section 401(k)(2)(B)(i)(I), an individual is treated as having been severed from
employment during any period the individual is performing service in the
uniformed services described in Code Section 3401(h)(2)(A).   If an individual
elects to receive a distribution by reason of severance from employment as
provided in the preceding sentence of this Section 6.2(A), the individual may
not

 

22

--------------------------------------------------------------------------------


 

make an elective deferral or employee contribution during the six-month period
beginning on the date of the distribution.

 

B.                                    Special Death Benefits Rule.  In the case
of a death or disability occurring on or after January 1, 2007, if a Member dies
while performing qualified military service as defined in Code Section 414(u),
the survivors of the Member are entitled to any additional benefits (other than
benefit accruals relating to the period of qualified military service) provided
under the Plan as if the Member had resumed and then terminated employment on
account of death.

 

C.                                    Differential Wage Payments.  For years
beginning after December 31, 2008, (i) an individual receiving a differential
wage payment, as defined by Code Section 3401(h)(2), shall be treated as an
Employee of the Employer making the payment, (ii) the differential wage payment
shall be treated as compensation for Plan purposes, and (iii) the Plan shall not
be treated as failing to meet the requirements of any provision described in
Code Section 414(u)(1)(C) by reason of any contribution or benefit which is
based on the differential wage payment; provided, however, that clause
(iii) applies only if all employees of the Employer performing service in the
uniformed services described in Code Section 3401(h)(2)(A) are entitled to
receive differential wage payments (as defined in Code Section 3401(h)(2)) on
reasonably equivalent terms and, if eligible to participate in a retirement plan
maintained by the Employer, to make contributions based on the payments on
reasonably equivalent terms (taking into account Code Sections 410(b)(3), (4),
and (5)).

 

D.                                    Qualified Reservist Distribution.  
Notwithstanding any other provision of the Plan, a Member may elect a Qualified
Reservist Distribution.  A “Qualified Reservist Distribution” is any
distribution to an individual who is ordered or called to active duty after
September 11, 2001, if: (i) the distribution is from amounts attributable to
Plan Pre-Tax Contributions, i.e., elective deferrals ; (ii) the individual was
(by reason of being a member of a reserve component, as defined in Section 101
of Title 37, United States Code) ordered or called to active duty for a period
in excess of 179 days or for an indefinite period; and (iii) the distribution is
made during the period beginning on the date of such order or call, and ending
at the close of the active duty period.

 

6.3                               Election of Benefits. The Member shall notify
the Plan Administrator in accordance with administrative procedures established
by the Plan Administrator, of the form and timing of benefit payments. An
election may be revoked and a new election may be submitted to the Plan
Administrator any time prior to the commencement of benefits. Payment of
benefits shall commence as soon as practicable under the option the Member has
designated; but in no event later than as provided under Section 6.7 hereof.

 

6.4                               Rehire Prior to Incurring Five Consecutive
Breaks in Service. If the Member terminates his employment and is rehired by the
Employer prior to the date that he would incur his fifth consecutive one-year
Break in Service, the following rules shall apply:

 

A.                                  No Distribution. If the Member has not
received a distribution by reason of his prior termination of employment, any
amounts previously forfeited shall no longer be forfeitable.

 

B.                                    Prior Distribution. If the Member has
received a total or partial distribution by reason

 

23

--------------------------------------------------------------------------------


 

of his prior termination of employment and he repays to the Plan the entire
amount distributed to him from the Plan before five years have elapsed after the
date of his re-employment, any forfeited amount shall be restored and shall no
longer be forfeitable. Any forfeitable amounts that have not been forfeited by
the Member’s re-employment date shall no longer be forfeitable after that date.

 

C.                                    Partially Vested Members. If a
distribution is made to a Member at a time when he has a vested right to less
than 100% of his interest subject to a vesting schedule under Section 5.1, and
the Member does not repay the prior distribution pursuant to Section 6.3.B, then
at any relevant time, the vested portion of his interest shall be equal to an
amount (“X”) determined by the formula X = P(AB + D) - D, where “P” is the
vested percentage at the relevant time under Section 5.1, “AB” is the value of
the Member’s Accrued Benefit at the relevant time, and “D” is the amount of the
distribution.

 

D.                                    Common Stock. To the extent that the
Member has received a distribution in shares of Common Stock of Penske
Automotive Group, Inc. in accordance with Section 6.18, the amount deemed
distributed, for purposes of this Section 6.4 shall be the amount of the cash
distribution that such person would have received had such prior distribution
instead been entirely in cash.

 

E.                                     Deemed Distribution. For purposes of this
Section 6.4, a Member shall be deemed to have received a distribution of his
entire Accrued Benefit if, at the time of his termination of employment with the
Employer, he either has no vested interest in his Accrued Benefit or he has no
interest under the Plan.

 

6.5                               Death Prior to Total Distribution. If a Member
dies before the distribution of his interest has begun, the entire interest
shall be distributed in a lump sum as soon as practicable following his death,
and in no event later than five years after the Member’s date of death.

 

6.6                               Distribution Limitation. In accordance with
Code section 401(a) and unless he elects otherwise, a Member shall commence
distribution hereunder no later than 60 days after the close of the Plan Year in
which occurs the later of his Normal Retirement Date, the tenth anniversary of
the year in which a Member has commenced participation in the Plan or the date
of the Member’s termination of employment. Notwithstanding the foregoing, the
failure of a Member to consent to a distribution while a benefit is immediately
distributable within the meaning of this Section 6 shall be deemed to be an
election to defer commencement of payment of any benefit sufficient to satisfy
this Section 6.

 

6.7                               Mandatory Distributions. The benefits of a
Member who is a “five percent owner” shall be distributed to him not later than
April 1 of the calendar year following the calendar year in which the Member
attains age 70-1/2 and shall be made in accordance with the requirements of Code
section 401(a)(9) and Section 18 of this Plan.

 

6.8                               Earnings on Undistributed Benefits. A Member’s
Accrued Benefit shall share in investment experience in accordance with the
provisions of Section 4 until the Valuation Date coincident with distribution.

 

6.9                               Rollovers into the Plan. Subject to approval
of the Plan Administrator, an Employee may roll over to the Trust amounts
accumulated for the Employee under any other tax-qualified retirement plan or
plans. The amount rolled over shall become subject to all of the terms and

 

24

--------------------------------------------------------------------------------


 

conditions of this Plan and Trust Agreement after it is rolled over, except that
it shall be fully vested and nonforfeitable at all times. The amounts rolled
over shall be deposited in a separate account herein referred to as an
Employee’s Rollover Account and shall be invested as other accounts. An Employee
who makes a rollover contribution to this Plan shall not otherwise participate
in the Plan until he qualifies as an Eligible Employee hereunder.

 

6.10                        Transfers Into the Plan. Subject to approval of the
Plan Administrator, the Trustee shall accept the transfer to the Trust of
amounts accumulated for an Employee under a Prior Plan.

 

6.11                        Evidence in Writing. The Plan Administrator may
require the Member to furnish a letter or other evidence in writing from the
administrator of the plan from which the rollover or transfer originates,
stating that the acceptance of the transfer or rollover shall not affect the tax
qualified status of the Plan.

 

6.12                        Hardship Withdrawal. A Member may apply in
accordance with administrative procedures established by the Plan Administrator
for a hardship withdrawal from his vested Accrued Benefit at any time. The
withdrawal must satisfy the criteria set forth below, and may be approved or
disapproved at the discretion of the Plan Administrator. Hardship withdrawals
from a Member’s Pre-Tax Contribution Account are not permitted from income on a
Member’s Pre-Tax Contributions, except to the extent of earnings on or before
December 31, 1988, nor are such withdrawals permitted to include Employer
contributions which were treated as Pre-Tax Contributions as a result of the
application of the special nondiscrimination requirements under rules prescribed
by the Secretary of the Treasury for Employer contributions that are used to
meet the vesting and withdrawal restrictions for Pre-Tax Contributions. The
circumstances which may warrant approval of a Member’s application for a
hardship withdrawal are:

 

A.                                    General Rule. For purposes of this Plan, a
hardship distribution must be made on account of an immediate and heavy
financial need of the Member and must be in an amount not to exceed the sum
necessary to satisfy such financial need.

 

B.                                    Immediate and Heavy Financial Need. The
determination of whether a Member has an immediate and heavy financial need
shall be made on the basis of whether a request satisfies the definition of
“Deemed Immediate and Heavy Financial Need” as set forth below. A financial need
shall not fail to qualify as immediate and heavy merely because such need was
reasonably foreseeable or voluntarily incurred by the Member.

 

C.                                    Deemed Immediate and Heavy Financial Need.
A distribution shall be deemed to be made on account of an immediate and heavy
financial need of the Member if the distribution is on account of:

 

(1)                                 unreimbursed medical expenses for medical
care (as defined in Code section 213(d)) incurred by the Member, the Member’s
spouse, or any dependents of the Member (as defined in Code section 152), or
primary Beneficiary, or necessary for those persons to obtain medical care
described in Code section 213(d);

 

(2)                                 costs directly related to the purchase
(excluding mortgage payments) of the

 

25

--------------------------------------------------------------------------------


 

principal residence for the Member;

 

(3)                               payment of tuition, related educational fees,
or room and board expenses for the next 12 months of post-secondary education
for the Member, the Member’s spouse, children or dependents (as defined in Code
section 152, without regard to Code section 152(b)(1), (b)(2), and (d)(1)(B)),
or primary Beneficiary;

 

(4)                                 payments necessary to prevent the Member’s
eviction from his principal residence or foreclosure on the mortgage of the
Member’s principal residence;

 

(5)                                 payments for burial or funeral expenses for
the Member’s deceased parent, Spouse, child, or dependent (as defined in Code
section 152 and without regard to Code section 152(d)(1)(B)), or primary
Beneficiary;

 

(6)                                 payment of expenses for the repair of damage
to the Member’s principal residence that would qualify for the casualty
deduction under Code section 165 (determined without regard to whether the loss
exceeds 10% of adjusted gross income); or

 

(7)                                 such other circumstances set forth by the
Commissioner of the Internal Revenue Service through the publication of revenue
rulings, notices, and other documents of general applicability that are deemed
to constitute financial hardship.

 

The amount of the immediate and heavy financial need may include any amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the distribution.

 

D.                                    Distribution Necessary to Satisfy
Financial Need. A distribution shall be treated as necessary to satisfy a
financial need only if:

 

(1)                                 the Member has obtained all distributions,
other than hardship distributions and all nontaxable loans under all plans under
all plans maintained by the Employer;

 

(2)                                 the Member is prohibited from reducing his
Compensation and from making elective contributions to any tax qualified
retirement plan under Code sections 401(a) or 403(a) or nonqualified plan
(including any nonqualified plan of deferred compensation or employee stock
purchase plan or Code section 403(b) annuity program of the group consisting of
the Employer and the Affiliated Companies for the period beginning on the date
of the distribution and ending on the six month anniversary thereof;

 

(3)                                 the distribution is not in excess of the
amount of an immediate and heavy financial need (including amounts necessary to
pay any federal, state, or local income taxes or penalties reasonably
anticipated to result from the distribution); and

 

E.                                     The determination of the existence of
financial hardship and the amount required to

 

26

--------------------------------------------------------------------------------


 

be distributed to meet the need created by the hardship must be made in a
uniform and nondiscriminatory manner.

 

6.13                        Withdrawals Permitted After Age 59-1/2.
Notwithstanding the foregoing, a Member may apply in accordance with
administrative procedures established by the Plan Administrator for a withdrawal
from all or a portion of his vested Accrued Benefit any time after attaining age
59-1/2. Such withdrawal shall not be subject to the requirements set forth in
Section 6.12 but are subject to the conditions set forth in Section 6.15 below.

 

6.14                        Withdrawal of After-Tax Contributions; Rollover
Contributions. A Member who has made After-Tax Contributions under a Prior Plan
may withdraw such contributions in accordance with the administrative procedures
established by the Plan Administrator specifying the amount to be withdrawn. A
Member who has made Rollover Contributions may withdraw such contributions, and
the earnings thereon, by submitting a request to the Plan Administrator in
accordance with administrative procedures established by the Plan Administrator
specifying the amount to be withdrawn.

 

6.15                        Conditions For Withdrawals. The following conditions
apply to withdrawals made under Sections 6.12, 6.13 and 6.14:

 

A.                                    a Member may make only two hardship
withdrawals and two withdrawals from his After-Tax Contribution Account within a
Plan Year. A Member may make only one withdrawal of his Rollover Contributions
in any Plan Year, which may not be less than $1,000 of the total value of his
Plan accounts available for withdrawal. There is no restriction in the number of
withdrawals a Member may make in a Plan Year after attaining age 59-1/2.

 

B.                                         all withdrawals shall be based on the
value of the Member’s applicable accounts as of the Valuation Date coincident
with the date payment is made; and

 

C.                                         any withdrawal made hereunder from a
Member’s Transfer Account by a married Member shall be subject to the
conditions, if any, applicable to protected benefits as set forth in Section 16
hereof; and

 

D.                                         withdrawals shall be made pro rata
from the investment fund(s) in which designated the Member’s Plan accounts are
invested.

 

6.16                        Direct Rollover.

 

A.                                    With respect to any distribution described
in this Section 6 which constitutes an eligible rollover distribution within the
meaning of Code section 401(a)(31)(D), the distributee thereof shall, in
accordance with procedures established by the Plan Administrator or Committee,
be afforded the opportunity to direct that such distribution be transferred
directly to the trustee of an eligible retirement plan (a “direct rollover”).

 

B.                                    For purposes of this Section 6.16,
“eligible retirement plan” means:

 

(1)                                 For all distributees (i.e., the Member, a
spouse, a surviving spouse, a spouse who is an alternate payee under a qualified
domestic relations order, or a non-spouse Beneficiary), an individual retirement
account described in Code

 

27

--------------------------------------------------------------------------------


 

section 408(a) or an individual retirement annuity described in Code section
408(b).

 

(2)                                 For all distributees other than a non-spouse
Beneficiary, an annuity plan described in Code section 403(a), an annuity
contract described in Code section 403(b), an eligible plan under Code
section 457(b) that is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state
and that agrees to separately account for amounts transferred into such plan
from this Plan, or a tax-qualified plan under Code sections 401(a) or
403(a) that accepts the distributee’s eligible rollover distribution.

 

C.                                    Any distribution under this Section 6
which consists of a hardship withdrawal, as defined in Internal Revenue Code
section 401(k)(2)(B)(i)(IV), attributable to the Member’s elective deferrals
(i.e., Pre-Tax Contributions) shall not be an eligible rollover distribution.

 

D.                                    Notwithstanding the foregoing, if the
distributee elects to have his eligible rollover distribution paid in part to
him and part as a direct rollover:

 

(1)                                 the direct rollover must be in an amount of
$500 or more; and

 

(2)                                 a direct rollover to two or more eligible
retirement plans shall not be permitted.

 

E.                                     The Plan Administrator shall, within a
reasonable period of time prior to making an eligible rollover distribution from
this Plan, provide a written explanation to the distributee of the direct
rollover option described above, as well as the provisions under which such
distribution will not be subject to tax if transferred to an eligible retirement
plan within 60 days after the date on which the distributee received the
distribution. A distribution may commence less than 30 days after the notice
required by Treasury Regulations section 1.411(a)-11(c) is required to be given,
provided the Plan Administrator informs the Member he has a right to a period of
not less than 30 days to consider the decision of whether or not to elect a
distribution, and the Member, after receiving the notice, affirmatively elects a
distribution.

 

F.                                      Notwithstanding any other provision of
the Plan to the contrary, a distributee may also elect a direct rollover of an
eligible rollover distribution to “Roth IRA” as permitted under Code section
408A(e).  For this type of direct rollover, there shall be included in the
distributee’s gross income any amount that would be includible if the
distribution were not rolled over.  In addition, for taxable years beginning
before January 1, 2010, a distributee cannot make a direct rollover to a Roth
IRA from this Plan (because this Plan does not provide for “Roth” type elective
deferrals) if, for the year the direct rollover is to be made, the distributee
has modified gross income exceeding $100,000 or is married and files a separate
federal income tax return.  The Plan will follow the requirements of Internal
Revenue Service Notice 2008-30 (and such later superseding or additional
guidance or regulation that may apply) in administering this provision.

 

28

--------------------------------------------------------------------------------

 

 

6.17                        Withholding of Income Tax.

 

A.                                    Notification of Withholding Of Federal
Income Tax. All Members and beneficiaries entitled to receive benefits under the
Plan shall be notified of the Plan’s obligation to withhold federal income tax
from any benefits payable pursuant to the terms of the Plan. Such notice shall
be in writing, be given at the times and contain the information set forth in
subsection B of this Section 6.17.

 

B.                                    Time and Content of Notice. The notice
described in subsection A of this Section 6.17 shall be provided at least 30,
but not more than 180, days before the date that is the Member’s Annuity
Starting Date, the Plan Administrator will notify the Member of the benefits
available to him, the optional forms for payment, if any, and, if the benefit is
immediately distributable, his right, if any, to defer receipt of the
distribution (including a description of the consequences of failing to defer
receipt).  Such notice will be given in accordance with Treasury Regulations
section 1.411(a)-11(c).  The Member’s consent to the distribution may not be
made before the Member receives the notice and may not be made more than 180
days before his Annuity Starting Date.  Such distribution may commence less than
30 days after the notice required under Treasury Regulations
section 1.411(a)-11(c) is given, provided that:

 

(1)                                 the Plan Administrator clearly informs the
Member that the Member has a right to a period of at least 30 days after
receiving the notice to consider the decision of whether or not to elect a
distribution (and, if applicable, a particular distribution option),

 

(2)                                 the Member, after receiving the notice,
affirmatively elects a distribution, and

 

(3)                                 the distribution is made at least seven days
after the notice is given.

 

“Annuity Starting Date” means the first day of the first period for which an
amount is payable as an annuity, or, in the case of a benefit not payable in the
form of an annuity, the first day on which all events have occurred that entitle
the Member to that benefit.

 

C.                                    Effective Date of Election. Any transfer
direction, election or revocation of any election by a payee shall become
effective immediately upon receipt by the Plan Administrator or Committee of the
transfer direction, election or revocation. Thereafter, the Plan Administrator
or Committee shall, unless otherwise provided by applicable law, regulation or
other guidance by the Secretary of the Treasure or his delegate, withhold
federal income tax in accordance or consistent with the instructions filed by
the payee.

 

D.                                    Failure to Make Election.

 

(1)                                 In the case of an eligible rollover
distribution, if the payee fails to provide the Plan Administrator with a
transfer direction, the Plan Administrator shall withhold an amount equal to 20%
of the amount of the distribution (or such other amount as may be from time to
time prescribed by the Code, or the Secretary of the Treasury or his delegate).

 

(2)                            In the case of a distribution which is not an
eligible rollover distribution, if the

 

29

--------------------------------------------------------------------------------


 

payee fails to provide the Plan Administrator with a withholding certificate,
the Plan Administrator shall withhold, in the case if a periodic distribution,
the amount which would be required to be withheld from such payment if such
payment were a payment of wages by an employer to an employee for the
appropriate payroll period, determined as if the payee were a married person
claiming three withholding allowances. In the case of a nonperiodic
distribution, 10% of the amount of the distribution shall be withheld.

 

E.                                     Coordination with Internal Revenue Code
and Regulations. Notwithstanding the foregoing, the Plan Administrator shall
discharge its withholding and notice obligations in accordance with the Code and
regulations and such other guidance with respect thereto as may be promulgated
from time to time by the Secretary of the Treasury or his delegate.

 

6.18                        Manner of Payment of Benefits. To the extent that
any distribution under Section 6.1 is to be made out of the Penske Automotive
Common Stock Fund, such portion of such distribution shall be paid either
(a) entirely in cash or (b) entirely in whole shares of Common Stock of Penske
Automotive Group, Inc. and in cash to the extent of any fractional shares, as
the Member or his Beneficiary, as the case may be, shall elect. Absent such an
election, amounts distributable from the Penske Automotive Group Common Stock
Fund in connection with such a distribution under Section 6.1 shall be paid
entirely in cash. The portion of any such distribution under Section 6.1 made
out of all other investment funds under the Plan, as well as all distributions
under all other provisions of this Section 6, including a lump sum distribution,
shall be entirely in cash.

 

6.19                        Assets Transferred From Money Purchase Plans.
Notwithstanding any provision of this Plan to the contrary, to the extent that
any optional form of benefit under this Plan permits a distribution prior to the
Member’s retirement, death, Disability or severance from employment, and prior
to Plan termination, the optional form of benefit shall not be available with
respect to benefits attributable to assets (including post transfer earnings
thereon) and liabilities that are transferred, within the meaning of Code
section 414(l), to this Plan from a money purchase pension plan qualified under
Code section 401(a) (other than any portion of those assets and liabilities
attributable to voluntary after-tax employee contributions).

 

6.20                        Small Benefit Cash Outs.  Notwithstanding anything
in this Section 6 to the contrary, if the balance in a Member’s distributable
Plan account does not exceed, including rollover amounts, if any, $5,000, then
upon the Member becoming entitled to payment of the Member’s benefit as a result
of his retirement or termination of employment, the Plan Administrator shall
direct the Trustee to pay his benefit to him, regardless of whether the Member
has applied therefor or whether the Member or the Member’s Spouse has consented
thereto.  Such payment shall be made in a single lump sum payment as soon as
administratively feasible thereafter and shall be made not later than the end of
the second Plan Year following the termination of the Member’s employment with
the Employer and all Affiliated Companies (the “Distribution Deadline”).  The
Plan Administrator may instruct the Trustee to make payment of the Member’s
distributable Plan account without regard to whether the time of the
distribution will occur after the Distribution Deadline if such distribution
would have been made before the Distribution Deadline but for the fact that the
value of his distributable Plan account then exceeded the cash out limit in
effect under Treasury Regulations section 1.411(a)-11.  After the Member’s
Annuity Starting Date, however, consent is required for the immediate
distribution of the Member’s distributable Plan account regardless of the amount
of its value.  In the event a Member is not entitled to

 

30

--------------------------------------------------------------------------------


 

any distributable Plan account upon termination of employment with the Employer
and all Affiliated Companies, the Member shall be deemed to be cashed out under
this Section 6.20 as of the date of his termination of employment with the
Employer and all Affiliated Companies. In the event the Plan Administrator:

 

A.                                          receives no direction from the
Member within 60 days from the date notice was given to him concerning the
disposition of his distributable Plan account under this Section 6, and

 

B.                                          the distribution is in excess of
$1,000, including rollover amounts, if any,

 

C.                                          then the Plan Administrator shall
transfer such distribution, plus rollover amounts, if any, to a designated
individual retirement account issuer with whom the Plan has a written agreement
that satisfies Department of Labor Regulations section 2550.404a-2(c).  The Plan
Administrator may, but is not required to, make such transfers with respect to
distributions under this Section 6.20 of $1,000 or less, including rollover
amounts, if any.

 

SECTION 7

 

ACTUAL DEFERRAL AND ACTUAL CONTRIBUTION PERCENTAGE TESTING

 

7.1                               Limitations on Allocations of Pre-Tax
Contributions.  For purposes of this Section 7.1 Employer Matching Contributions
and any amounts designated by the Employer as Additional Pre-Tax Contributions,
that are contributed to the Plan not later than the end of the Plan Year
following the Plan Year to which they relate, may be treated as Pre-Tax
Contributions.

 

A.                                    Limit for Highly Compensated
Employees.  Allocations of Pre-Tax Contributions to the Plan accounts of Members
who are Highly Compensated Employees shall be limited to an Average Deferral
Percentage for the current Plan Year that does not exceed the greater of:

 

(1)                                 The Average Deferral Percentage for the
current Plan Year for Members who are not Highly Compensated Employees times
1.25, or

 

(2)                                 The lesser of (I) the Average Deferral
Percentage for the current Plan Year for Members who are not Highly Compensated
Employees multiplied by 2.00, or (II) the Average Deferral Percentage for the
current Plan Year for Members who are not Highly Compensated Employees plus two
percentage points.

 

B.                                    Aggregation of Deferrals.  For purposes of
determining a Member’s Actual Deferral Ratio, the following salary deferrals
made by the Member to another plan of the group consisting of the Employer and
the Affiliated Companies (the “Employer Group”) shall be aggregated with his
Pre-Tax Contributions.

 

(1)                                 If the Plan and one or more other plans
maintained by any member of the Employer Group that include cash or deferred
arrangements (as defined in Code section 401(k)(2)) are considered as one plan
for purposes of Code sections 401(a)(4) and 410(b), all salary deferrals by the
Member under such

 

31

--------------------------------------------------------------------------------


 

other plan or plans, if any, during the Plan Year shall be aggregated with his
Pre-Tax Contributions.

 

(2)                                 If a Member who is a Highly Compensated
Employee is also a participant in one or more plans maintained by any member of
the Employer Group, other than the Plan, that contain cash or deferred
arrangements (as defined in Code section 401(k)(2)), all salary deferrals by the
Member under such other plan or plans, if any, during the Plan Year shall be
aggregated with his Pre-Tax Contributions.

 

C.                                    Treatment of Excess Pre-Tax
Contributions.  Excess Pre-Tax Contributions, and income attributable thereto,
shall be returned to the relevant Highly Compensated Employees and related
Employer Matching Contributions shall be forfeited not later than the end of the
Plan Year immediately following the Plan Year in which the Excess Pre-Tax
Contributions are made.  The amount of any Excess Pre-Tax Contributions to be
distributed shall be reduced by the amount of any Excess Deferrals previously
distributed to the Employee for the Employee’s taxable year ending with or
within the Plan Year, in accordance with Code section 402(g)(2), and Excess
Deferrals to be distributed for a taxable year shall be reduced by Excess
Pre-Tax Contributions previously distributed for the Plan Year beginning in such
taxable year.

 

(1)                                 Determination of Excess.  Excess Pre-Tax
Contributions, with respect to a Highly Compensated Employee, shall be
determined as follows:

 

(a)                                 Highly Compensated Employees shall be ranked
in descending order according to the dollar amount of their Pre-Tax
Contributions.

 

(b)                                 The Pre-Tax Contributions of the Highly
Compensated Employees(s) with the highest dollar amount of Pre-Tax Contributions
shall be reduced by the lesser of the aggregate amount of Excess Pre-Tax
Contributions or the amount necessary to cause the dollar amount of those Highly
Compensated Employees’ Pre-Tax Contributions to equal the dollar amount of the
Pre-Tax Contributions of the Highly Compensated Employee(s) with the next
highest dollar amount of Pre-Tax Contributions.  This amount shall be
distributed equally to those Highly Compensated Employees.

 

(c)                                  If, after completing the process described
in paragraph (b), the total amount distributed is less than the aggregate Excess
Pre-Tax Contributions, the remaining dollar amount of the Excess Pre-Tax
Contributions shall be divided equally to reduce the dollar amount of the
Pre-Tax Contributions of the Highly Compensated Employee(s) with the next
highest dollar amount of Pre-Tax Contributions by the lesser of the aggregate
amount of Excess Pre-Tax Contributions or the amount necessary to cause those
Highly Compensated Employees’ Pre-Tax Contributions to equal the amount of the
Pre-Tax Contributions of the Highly Compensated Employee(s) with the next
highest dollar amount of Pre-Tax Contributions.  Those amounts shall be
distributed to the relevant Highly Compensated Employees.  This procedure shall
be repeated to the extent necessary to eliminate the

 

32

--------------------------------------------------------------------------------


 

remaining Excess Pre-Tax Contributions.

 

(d)                                 The amount by which a Highly Compensated
Employee’s Pre-Tax Contributions is reduced under this Section 7.1.C(1), if any,
shall constitute that Highly Compensated Employee’s Excess Pre-Tax
Contributions.

 

(2)                                 Determination of Income.  Income allocable
to Excess Pre-Tax Contributions required to be returned to the Member under this
Section 7.1.C(2) may be calculated as follows (or under any other permissible
method):

 

(a)                                 General Rule.  The income allocable to
Excess Pre-Tax Contributions is equal to the sum of the allocable gain or loss
for the Plan Year in which the Excess Pre-Tax Contributions were made.  Income
includes all earnings and appreciation, including such items as interest,
dividends, gains from the sale of property, and appreciation in the value of
stock and life insurance contracts, without regard to whether such appreciation
has been realized.

 

(b)                                 For the Plan Year.  The income allocable to
Excess Pre-Tax Contributions for the Plan Year in which the Excess Pre-Tax
Contributions were made is determined by multiplying the income for that Plan
Year by a fraction, the numerator of which is the Member’s Excess Pre-Tax
Contributions and the denominator of which is the Member’s Plan account balance,
reduced by the gain for the Plan Year and increased by the loss for the Plan
Year.

 

(c)                                  No “Gap Period” Income Used.  No income
shall be included in the determination under this Section 7.1.C. for the “gap
period” between the end of the Plan Year in which the Excess Pre-tax
Contributions were made and the date of the actual distribution, as permitted by
Code section 401(k)(8)(A), and, for purposes of the distributions under
Section 7.2, as permitted by Code section 401(m)(g)(A).

 

7.2                               Limitations on Allocations of Employer
Matching Contributions.

 

A.                                    Limit for Highly Compensated
Employees.  Allocations of ‘Employer Matching Contributions to the Plan accounts
of Members who are Highly Compensated Employees shall be limited to an Average
Contribution Percentage for the current Plan Year that does not exceed the
greater of:

 

(1)                                 The Average Contribution Percentage for the
current Plan Year for Members who are not Highly Compensated Employees, times
1.25, or

 

(2)                                 The lesser of (I) the Average Contribution
Percentage for the current Plan Year for Members who are not Highly Compensated
Employees multiplied by 2.00, or (II) the Average Contribution Percentage for
the current Plan Year for Members who are not Highly Compensated Employees plus
two percentage points.

 

B.                                    Aggregation of Contributions.  For
purposes of determining a Member’s Actual

 

33

--------------------------------------------------------------------------------


 

Contribution Ratio, the following amounts contributed on behalf of the Member
under one or more other plans maintained by any member of the Employer Group
shall be aggregated with his Employer Matching Contributions under this Plan.

 

(1)                                 If the Plan, and any other plan maintained
by any member of the Employer Group to which “matching contributions,” “employee
contributions,” or “elective deferrals” (as those terms are defined in Code
section 401(m)(4)) are made, are considered as one plan for purposes of Code
sections 401(a)(4) and 410(b), then such other plan or plans shall be treated
with this Plan as a single plan.

 

(2)                                 If one or more other plans maintained by any
member of the Employer Group permit “matching contributions” or “employee
contributions” (as those terms are defined in Code section 401(m)(4)) to be
allocated to the account of any Highly Compensated Employee who is a Member in
this Plan, then such contributions under that other plan or plans during the
Plan Year shall be aggregated with his Employer Matching Contributions for the
Plan Year.

 

C.                                    Treatment of Excess Contributions.  Excess
Contributions and income attributable thereto (determined in the manner
described in Section 7.1.C(2)) shall be removed from the relevant Highly
Compensated Employees’ Plan accounts not later than the end of the Plan Year
immediately following the Plan Year in which the Excess Contributions are made.

 

(1)                                 Determination of Excess.  Excess
Contributions, with respect to a Highly Compensated Employee, shall be
determined as follows:

 

(a)                                 Highly Compensated Employees shall be ranked
in descending order according to the dollar amount of their Employer Matching
Contributions.

 

(b)                                 The Employer Matching Contributions of the
Highly Compensated Employee(s) with the highest dollar amount of Employer
Matching Contributions shall be reduced by the lesser of the aggregate amount of
Employer Matching Contributions or the amount necessary to cause the dollar
amount of those Highly Compensated Employees’ Employer Matching Contributions to
equal the amount of the Employer Matching Contributions of the Highly
Compensated Employee(s) with the next highest dollar amount of Employer Matching
Contributions.

 

(c)                                  If, after completing the process described
in paragraph (b), the total amount distributed is less than the aggregate
Employer Matching Contributions, the remaining dollar amount of the Employer
Matching Contributions shall be divided equally to reduce the dollar amount of
the Employer Matching Contributions of the Highly Compensated Employee(s) with
the next highest dollar amount of Employer Matching

 

34

--------------------------------------------------------------------------------


 

Contributions by the lesser of the aggregate amount of Employer Matching
Contributions or the amount necessary to cause those Highly Compensated
Employees’ Employer Matching Contributions to equal the amount of the Employer
Matching Contributions of the Highly Compensated Employee(s) with the next
highest dollar amount of Employer Matching Contributions.  This procedure shall
be repeated to the extent necessary to eliminate the remaining Employer Matching
Contributions.

 

(d)                                 The amount by which a Highly Compensated
Employee’s Employer Matching Contributions is reduced under this Section 7.2.C,
if any, shall constitute that Highly Compensated Employee’s Excess Employer
Matching Contributions.

 

(2)                                 Correction of Excess
Contributions.  Employer Matching Contributions required to be removed from the
Member’s Plan account under this Section 7.2.C and income allocable to such
amounts shall be removed in the following order, to the extent necessary to
ensure compliance with the limits described in this Section 7.2:

 

(a)                                 Amounts that are not Nonforfeitable shall be
forfeited.

 

(b)                                 Amounts that are Nonforfeitable shall be
distributed to the affected Members, with earnings.

 

Earnings to be refunded shall be determined in the same manner as described in
Section 7.1.C(2).

 

D.                                    Order of Applying Limits.  Notwithstanding
anything in this Section 7 or Section 3.1 to the contrary, the provisions of
Section 3.1 shall be applied before application of the provisions of this
Section 7.

 

7.3                               Definitions.  As used in this Section 7, the
following terms are defined as:

 

A.                                    “Actual Contribution Ratio” means, for any
Member, the amount of Employer Matching Contributions actually paid to the Plan
on his behalf for the Plan Year expressed as a percentage of his Compensation
used for testing under Section for such Plan Year.

 

B.                                    “Actual Deferral Ratio” means, for any
Member, the amount of the Pre-tax Contributions actually contributed to the Plan
on his behalf for the Plan Year expressed as a percentage of his Compensation
used for testing under Section 7 for such Plan Year.

 

C.                                    “Average Contribution Percentage” means,
for any Plan Year, the average of the Actual Contribution Ratios determined
separately for the group of Members consisting of Highly Compensated Employees
and for the group consisting of Members who are not Highly Compensated
Employees.

 

D.                                    “Average Deferral Percentage” means, for
any Plan Year, the average of the Actual Deferral Ratios determined separately
for the group of Members consisting of Highly Compensated Employees and for the
group of Members who are not Highly Compensated Employees.

 

E.                                     “Excess Contributions” means the sum, for
all affected Highly Compensated

 

35

--------------------------------------------------------------------------------


 

Employees, of the amounts, determined for each Highly Compensated Employee, in
accordance with the following procedure:

 

(1)                                 Determine the amount, if any, (expressed as
a percentage of the relevant Member’s Compensation used for testing under
Section 7) by which the Actual Contribution Ratio of the Highly Compensated
Employee with the highest Actual Contribution Ratio would have to be reduced to
satisfy the limit under Section 7.1.A, or, if less, the amount (expressed as a
percentage of the relevant Member’s Compensation used for Testing under
Section 7) that would cause such Actual Contribution Ratio to equal the Actual
Contribution Ratio of the Highly Compensated Employee with the next highest
Actual Contribution Ratio.

 

(2)                                 Repeat the procedure in (2) above for each
Highly Compensated Employee until the limit under Section 7.1.A would be
satisfied.

 

(3)                                 Multiply the percentage determined for each
Highly Compensated Employee under (1) and (2) by the relevant Member’s
Compensation used for testing under Section 7.

 

F.                                      “Excess Deferrals” means any elective
contributions made by a Member during a calendar year in excess of $17,500 (for
2014), as adjusted for cost of living by the Secretary of the Treasury pursuant
to Code section 402(g), as modified by Code section 414(v) (that constitute
excess deferrals within the meaning of Code section 402(g)(2)).

 

G.                                    “Excess Pre-Tax Contributions” means the
sum, for all affected Highly Compensated Employees, of the amounts, determined
for each Highly Compensated Employee, in accordance with the following
procedure:

 

(1)                                 Determine the amount, if any, expressed as a
percentage of the relevant Member’s Compensation used for testing under
Section 7, by which the Actual Deferral Ratio of the Highly Compensated Employee
with the highest Actual Deferral Ratio would have to be reduced to satisfy the
limit under Section 7.1.A, or, if less, the amount (expressed as a percentage of
the relevant Member’s Compensation used for testing under Section 7) that would
cause such Actual Deferral Ratio to equal the Actual Deferral Ratio of the
Highly Compensated Employee with the next highest Actual Deferral Ratio.

 

(2)                                 Repeat the procedure in (1) above for each
Highly Compensated Employee until the limit under Section 7.1.A (Limit for
Highly Compensated Employees) would be satisfied.

 

(3)                                 Multiply the percentage determined for each
Highly Compensated Employee under (1) and (2) by the relevant Member’s
Compensation used for testing under Section 7.

 

36

--------------------------------------------------------------------------------

 

SECTION 8

 

TOP-HEAVY PROVISIONS

 

8.1                               Top-Heavy Pre-emption. For each Plan Year in
which the Plan is Top Heavy within the meaning of Section 8.2, the restrictions
set forth in Section 8.3 will apply.  The provisions of this Section 8 will not
apply in any year, in which the Plan consists solely of a cash or deferred
arrangement that meets the requirements of Code section 401(k)(12) and matching
contributions with respect to which the requirements of Code section 401(m)(11)
are met.  The provisions of this Section will not apply to that portion of the
Plan that covers employees subject to a collective bargaining agreement with the
Employer.

 

8.2                               Determination of Top Heavy Status.  For any
Plan Year, the determination as to whether the Plan is Top Heavy will be made in
accordance with the following rules:

 

A.                                    General Rule.  The Plan will be determined
to be Top Heavy if, as of the Determination Date, the sum of the Accrued
Benefits of all Members who are Key Employees exceeds 60% of the sum of the
Accrued Benefits of all Key Employees and Non-Key Employees.

 

B.                                    Required Aggregation.  Notwithstanding
Section 8.2.A, there will be aggregated with the Plan, for purposes of
determining the Plan’s Top Heavy status, each other plan of the Company (and of
any Affiliated Company), whether or not terminated:

 

(1)                                 in which a Key Employee is a participant, or

 

(2)                                 that enables either the Plan or any plan
described in (i) above to meet the requirements of Code
section 401(a)(4) or 410(b).

 

C.                                    Optional Aggregation.  Notwithstanding
Section 8.2.A or Section 8.2.B, any plan of the Employer or of any Affiliated
Company, whether or not terminated, other than those that are described in
Section 8.2.B, may, at the election of the Plan Administrator, be considered
with the Plan for the purpose of determining the existence of Top Heavy status,
so long as the aggregated plans, considered as a group, would satisfy the
requirements of Code sections 401(a)(4) and 410(b).

 

D.                                    Aggregation Rule.  In the event any other
plan is considered with the Plan for purposes of determining the existence of
Top Heavy status whether pursuant to Section 8.2.B or 8.2.C, the Plan will be
considered Top Heavy only if the sum of (1) and (2) below exceeds 60% of (3),
where

 

(1)                                 is the sum of the account balances (within
the meaning of Code section 416(g)) of all Key Employees under all of the
defined contribution plans that are being aggregated;

 

(2)                                 is the sum of the present values of the
accrued benefits (within the meaning of Code section 416(g)(4)(F)) for Key
Employees under all of the defined benefit plans that are being aggregated; and

 

(3)                                 is the sum of the account balances and
present values of accrued benefits (within the meaning of Code section 416(g))
for all Key Employees and Non-

 

37

--------------------------------------------------------------------------------


 

Key Employees under all plans that are being aggregated.

 

For purposes of this Section 8.2.D, the values of account balances and present
values of accrued benefits for plans being aggregated with the Plan will be
determined as of the determination date of such plan(s) that falls within the
same calendar year as the Determination Date for the Plan.

 

E.                                     Special Computation Rules.  The following
rules will be applied in determining the Top Heavy status of the Plan under this
Section 8.2 and for purposes of aggregating the Plan with another plan of the
Employer (or with any member of the group consisting of the Affiliated
Companies) in order to evaluate the Top Heavy status of such other plan.

 

(1)                                 The value of a Plan account for purposes of
this Section 8.2 will mean its balance as of the Valuation Date coincident with
or next preceding the Determination Date, including Employer Contributions, if
any, actually made after the Valuation Date but on or before the Determination
Date.

 

(2)                                 The value of an Employee’s (or former
Employee’s) Accrued Benefit will be increased by the value of all distributions
to that Employee (or former Employee) from the Plan, and from any terminated
plan that, had it not been terminated, would have been required to be aggregated
with the Plan under Section 8.2.B, including any direct transfers to another
plan, but excluding distributions that are rolled over or transferred by the
Employee to another plan maintained by a member of the group consisting of the
Employer and the Affiliated Companies, occurring during the one year period
ending on the Determination Date unless already included in the value of the
Accrued Benefit under paragraph (1).  If the distribution occurred for a reason
other than severance from employment, death, or disability, the one year period
in the preceding sentence will be changed to the five year period ending on the
Determination Date.

 

(3)                                 If an Employee has not performed any
services for the group consisting of the Employer and the Affiliated Companies
during the one year period ending on the Determination Date, his Accrued Benefit
will not be considered.

 

(4)                                 The value of an Accrued Benefit will include
the allocable portion of any contribution that is required to be made under Code
section 412 to any plan that is aggregated with the Plan pursuant to
Section 8.2.B or Section 8.2.C, and that would be allocated as of any date not
later than the Determination Date, whether or not such contribution has been
made or is due as of the date of computation.

 

(5)                                 Transferred Assets will be excluded in
determining the value of an Employee’s (or former Employee’s) Plan account for
purposes of this Section 8.2 if the transfer occurred at the initiation of the
Employee (or former Employee) and did not include funds distributed from a plan
maintained by any member of the group consisting of the Employer and the
Affiliated Companies.

 

(6)                                 The Accrued Benefit of any individual who is
a Non-Key Employee, but who

 

38

--------------------------------------------------------------------------------


 

was a Key Employee for any prior Plan Year, will not be taken into account.

 

(7)                                 The accrued benefit of a Member (other than
a Key Employee) will be determined under the method, if any, that uniformly
applies for accrual purposes under all defined benefit plans maintained by the
group consisting of the Employer and the Affiliated Companies, or, if there is
no such uniform method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code
section 411(b)(1)(C).

 

8.3                               Top-Heavy Vesting Schedule.  In any Plan Year
in which this Plan is Top-Heavy, any Member who is credited with at least one
Hour of Service during such Plan Year shall vest in accordance with Section 5.1
or the following schedule, whichever produces the greater benefit:

 

Years of Service

 

Vested Percentage

 

 

 

 

 

2 years or less

 

20

%

After 3 or more years

 

100

%

 

During any Plan Year in which this Plan is not Top-Heavy, vesting shall be
determined pursuant to Section 5, except that nonforfeitable rights obtained
under the Top-Heavy vesting schedule shall continue as such.

 

8.4.                           Top Heavy Restrictions.  For each Plan Year in
which the Plan is determined to be Top Heavy, the following requirements will
become effective, superseding, for that Plan Year, any other provisions of the
Plan to the contrary.

 

A.                                    General.  In performing an allocation of
contributions for the Plan Year pursuant to Section 3.1, the Plan Administrator
will allocate to the Plan account of each Member who is a Non-Key Employee, and
who, as of the last day of the Plan Year, has not terminated his Employer
employment, whether or not that Member is otherwise entitled to an allocation
pursuant to Section 3.1, an amount equal to 3% of such Member’s Compensation
(“Top Heavy Contributions”).  The balance, if any, of contributions for the Plan
Year will then continue to be allocated in accordance with the provisions of
Section 3.1.  Employer Matching Contributions will be considered in determining
whether the provisions of this Section 8.3.A have been satisfied.

 

B.                                    Adjustment for Small
Contributions.  Notwithstanding the provisions of Section 8.3.A, the amount
which is required to be allocated to the Plan accounts of Members who are
Non-Key Employees need not be greater than the largest allocation to the Plan
account of a Key Employee Member, expressed as a percentage of that Key
Employee’s Compensation, as limited by Code section 401(a)(17).  For purposes of
determining the largest allocation to the Plan account of a Key Employee Member,
Pre-Tax Contributions will be included.

 

C.                                    Alternative Method for Satisfying the
Minimum Allocation Requirement.  In the event a Member who is a Non-Key Employee
(who is entitled to a minimum allocation pursuant to Section 8.3.A) participates
both in this Plan and another Code section 401(a) tax-qualified plan of the
group consisting of the Employer and the Affiliated Companies, then:

 

(1)                                 If the other plan is a defined contribution
plan, any Employer contributions

 

39

--------------------------------------------------------------------------------


 

made for the Member to the other plan may be considered contributions made
toward the minimum required allocation for the Member under this Plan.

 

(2)                                 In the event the other plan is a defined
benefit plan, such Member will receive a minimum annual benefit under the
defined benefit plan equal to the lesser of 20% of the Member’s average
Compensation (as described in (a), below) or 2% of the product of (a) and (b),
where

 

(a)                                 is the Member’s average Compensation for the
five consecutive calendar years which are included in the Member’s Years of
Service, which begin after December 31, 1983, during which the Plan was Top
Heavy, and which produce the highest average, and

 

(b)                                 is the number of the Member’s Years of
Service (but not more than ten) completed in Plan Years, which begin after
December 31, 1983, during which the Plan was Top Heavy.

 

8.5                               Top-Heavy Definitions. For purposes of this
Section, the following definitions shall apply:

 

A.                                    Determination Date means for any Plan
Year, the last day of the preceding Plan Year.

 

B.                                    Key Employee means any individual
described in (1) or (2) below:

 

(1)                                 Any Employee or former Employee who, at any
time during the Plan Year containing the Determination Date is or was:

 

(a)                                 An officer of the Employer or any Affiliated
Company whose Compensation for the Plan Year is greater than $170,000 (in 2014),
as adjusted pursuant to Code section 416(i)(1); or

 

(b)                                 A person owning more than 5% of the
outstanding stock of the Employer or stock that has more than 5% of the combined
voting power of all stock of the Employer; or

 

(c)                                  A person whose annual Compensation for the
Plan Year is more than $150,000 and who owns more than 1% of the outstanding
stock of the Employer or stock that has more than 5% of the combined voting
power of all stock of the Employer.

 

For purposes of determining ownership under paragraphs (b) and (c) above, the
constructive ownership provisions of Code section 318 will apply, except that
(I) 5% or 1%, as the case may be, will be substituted for 50% in Code
section 318(a)(2), and (II) the rules of subsections (b), (c) and (m) of Code
section 414 will not apply.  The dollar amount referred to in paragraph
(a) above will be adjusted as described in Code section 415(d).

 

(2)                                 The Beneficiary of a person described
in (1).

 

40

--------------------------------------------------------------------------------


 

C.                                    Non-Key Employee means:

 

(1)                                 a Member or former Member who is not and has
never been a Key Employee; and

 

(2)                                 the Beneficiary of a person described
in (1).

 

D.                                    Transferred Assets means those funds that
constitute rollover amounts within the meaning of Code
section 402(c)(4) transferred from another Code section 401(a) tax-qualified
plan (“Qualified plan”) to this Plan by the other Qualified plan on behalf of a
Member; or distributed from another Qualified plan to a Member and transferred
by the Member to this Plan; or distributed from another Qualified plan to a
Member and transferred by the Member to an individual retirement account or
individual retirement annuity (within the meaning of Code section 408) and then
to this Plan, provided the Member has not made any contributions to such
individual retirement account or individual retirement annuity other than
eligible rollover contributions within the meaning of Code
sections 402(c)(4) and 402(c)(5).  Transferred Assets will also include rollover
amounts transferred directly to the Plan from a Code section 403(b) plan or from
a Code section 457(b) plan, that is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state, on behalf of a Member, and rollover amounts distributed by a Code
section 403(b) plan or by a Code section 457(b) plan, that is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state, to a Member and transferred by that
Member to this Plan.  Transferred Assets will not include after-tax employee
contributions.

 

SECTION 9

 

DESIGNATION OF BENEFICIARY

 

9.1                               Named Beneficiary.  Each Member may designate
in writing, filed with the Plan Administrator, a Beneficiary to whom, in the
event of the Member’s death, all benefits or any unpaid balance of benefits
shall be payable.  However, each married Member who designates a Beneficiary
other than his Spouse must provide the Plan Administrator with a spousal consent
to the designation of such other Beneficiary.  Such spousal consent shall set
forth the effects of such waiver and must be either notarized or witnessed by a
Plan representative.  Subject to such spousal consent, the Beneficiary(ies) so
designated may be changed by the Member at any time.  The facts as shown by the
records of the Plan Administrator at the time of death shall be conclusive as to
the identity of the proper payee and the amount properly payable, and payment
made in accordance with such facts shall constitute a complete discharge of any
and all obligations hereunder.

 

9.2                               No Named Beneficiary.  If no such designation
is on file with the Plan Administrator at the time of death of the Member, or if
such designation is not effective for any reason, then such death benefit shall
be payable to the deceased Member’s Spouse, if living. If such Spouse is not
living, payment shall be made to the deceased Member’s estate.

 

41

--------------------------------------------------------------------------------

 

SECTION 10

 

MANAGEMENT OF THE FUND

 

10.1                        Contributions Deposited To Trust.  All contributions
to the Plan by the Employer and Employees shall be committed in trust to the
Trustee selected by the Plan Sponsor, to be held, managed, and disposed of by
the Trustee in accordance with the terms of the Trust and this Plan.  The
Trustee selected may be changed from time to time by the Plan Sponsor in
accordance with the terms of the Trust.

 

10.2                        No Reversion to Employer.  The Trust shall contain
such provisions as shall render it impossible, except as is provided under
Sections 3.6 and 11.3, for any part of the corpus of the Trust or income thereon
to be at any time used for, or diverted to, purposes other than for the
exclusive benefit of Members or their Beneficiaries.

 

SECTION 11

 

DISCONTINUANCE AND LIABILITIES

 

11.1                        Termination.  The Plan may be terminated at any time
by the Plan Sponsor, but only upon condition that such action is taken under the
Trust or otherwise, as shall render it [impossible] at any time under the Trust
for any part of the corpus of the Trust or income thereon to be at any time used
for or diverted to purposes other than for the exclusive benefit of active and
retired employees.  If the Plan is terminated without establishment of an
alternative defined contribution plan, the Fund shall be held for distribution
by the Trustee, who shall distribute to the Members then participating in the
Fund the full amount standing to their credit on the date of such termination,
less the administrative costs to the Trustee for such distribution, in
accordance with the methods specified under Section 6 or Section 16, if
applicable. For purposes of this Section 11.1, the term “alternative defined
contribution plan” means any other defined contribution plan (other than an
employee stock ownership plan) maintained by the Employer that exists at the
time the Plan is terminated or within the period ending 12 months after
distribution of the entire Fund.  Such other plan shall not be treated as an
alternative defined contribution plan, however, if fewer than 2% of the
employees who are eligible under this Plan at the time of its termination are or
were eligible under the other plan at any time during the 24-month period
beginning 12 months before the time of the termination.

 

11.2                        No Liability for Employer.  The Employer shall have
no liability with respect to the payment of benefits or otherwise under the
Plan, except to pay over to the Trustee as provided in the Plan such
contributions as are made by the Employer and any and all contributions made by
the Members.  Further, the Employer shall have no liability with respect to the
administration of the Trust or of the Fund held by the Trustee, and each Member
and/or Beneficiary shall look solely to the Fund for any payments or benefits
under the Plan.

 

11.3                        Administrative Expenses.  The Employer may elect to
pay all or a portion of the administrative expenses of the Plan, including
compensation of the Trustee, consultants, auditor, record keepers and counsel,
but the Employer shall not be obliged to pay such expenses.  If the Employer
does not elect to pay an administrative expense of the Plan, such expense shall
be paid from the Trust, and such expense may be paid from unallocated funds held
in the Trust’s forfeitures account or similar account.  Any expenses relating
directly to the investment of the Trust, such as taxes, commissions, and
registration

 

42

--------------------------------------------------------------------------------


 

charges, shall be paid from the Trust.  To the extent not otherwise provided for
in the preceding provisions of this Section 11.3, plan administrative expenses
may be assessed pro rata or, to the extent permitted by law, in equal amounts,
among the Members’ Plan accounts.  Any administrative expenses incurred with
special reference to a Member, e.g., a Plan loan fee, will be separately
assessed as to that Member’s Plan account.

 

11.4                        Non-forfeitability Due to Termination(s).  Upon
termination, partial termination or upon complete discontinuance of
contributions under the Plan, the rights of all affected Employees to their
Accrued Benefits accrued to the date of such termination, partial termination or
discontinuance shall become nonforfeitable.

 

11.5                        Exclusive Benefit Rule.  This Plan and Trust are for
the exclusive benefit of the Members and their Beneficiaries.  This Plan shall
be interpreted in a manner consistent with this intent and with the intention of
the Employer that the Trust satisfy those provisions of the Internal Revenue
Code relating to employees’ trusts.

 

11.6                        Mergers.  In the case of any merger or consolidation
of the Plan with, or transfer of Plan assets or liabilities to, any other plan,
provisions shall be made so that each Member in the Plan on the date thereof (if
the Plan then terminated) would receive a benefit immediately after the merger,
consolidation or transfer which is equal to or greater than the benefit he would
have been entitled to receive immediately prior to the merger, consolidation or
transfer (if the Plan had then terminated).

 

11.7                        Non-allocated Trust Assets.  Any portion of the Fund
which is unallocated at the time of termination of the Plan shall be allocated
among Members of the Plan in a nondiscriminatory manner selected by the Plan
Administrator.

 

SECTION 12

 

ADMINISTRATION

 

12.1                        Establishment of the Benefits Committee.  The
complete authority to control and manage the operation and administration of the
Plan shall be placed in the Penske Automotive Group Benefits Plan Committee (the
“Committee”).  The Committee shall consist of at least three members, appointed
from time to time by the Plan Sponsor to serve at the pleasure thereof.  The
Committee shall designate one of its members as its Chairman. Any member of the
Committee may resign at any time by delivering his written resignation to the
Chairman.

 

12.2                        Organization of the Committee.  The Chairman, when
present, shall preside at meetings of the Committee. In his absence, those
present shall choose one of their number to act as Chairman.  The Committee may
appoint a Secretary, who shall keep the minutes of the meetings and perform such
other duties as may be assigned to him by the Committee, together with such
other officers as it shall deem necessary.  Neither the Secretary nor any other
officer appointed by the Committee need be a member of the Committee or a Member
in the Plan.  The Committee shall act by the majority of members then in office
at all meetings, but it may act upon matters by unanimous vote in writing
without a meeting.  The Committee may authorize one or more of its members
and/or its Secretary to sign directives and communications and to execute
documents on behalf of the Committee.

 

12.3                        Powers of the Committee.  For purposes of ERISA, the
Committee shall be the “Named Fiduciary” for operation and administration of the
Plan, and the “Plan Administrator”.  The

 

43

--------------------------------------------------------------------------------


 

Committee is designated as agent for service of legal process against the Plan.

 

The Committee shall have all powers and duties necessary or appropriate to
operate and administer the Plan, including, but not limited to, the following
specific functions:

 

A.                                    to act on applications for benefits;

 

B.                                    to determine eligibility, service and
other questions;

 

C.                                    to establish rules for the administration
of the Plan;

 

D.                                    to file all reports and make all
disclosures required under ERISA;

 

E.                                     to appoint other fiduciaries to carry out
various specific fiduciary responsibilities in the administration of the Plan. 
Such appointment shall be made in writing;

 

F.                                      to delegate to one or more investment
managers (as defined in ERISA section 3(38)) the authority to manage, acquire,
or dispose of Plan assets and to regularly monitor the performance of any
investment managers so selected;

 

G.                                    to designate one or more investment funds
to be available for investment direction by Members pursuant to Section 4.4, and
at any time to change or add investment funds available for such investment
direction by Members; and

 

H.                                   to develop and communicate to the Trustee
and the investment managers the investment objectives and funding policy for the
Plan, and to review annually or more frequently the implementation of the
funding policy.

 

The Committee shall have discretionary authority to interpret the Plan and to
resolve ambiguities, inconsistencies and omissions, which findings shall be
binding, final and conclusive.

 

The Committee shall also receive and review all reports of the Trustees and the
collective trustees of any separate investment, and shall report thereon to the
Plan Sponsor.  Benefits payable under the Plan shall be paid, at the direction
of the Committee from the assets held by a Trustee.

 

12.4                        Reliance on Professionals.  The members of the
Committee shall be entitled to rely upon all tables, valuations, certificates
and reports furnished by any duly appointed actuary (who shall be an “enrolled
actuary” as defined in Code section 7701(a)(35)), upon all certificates and
reports made by any duly appointed accountant, and upon all opinions given by
any duly appointed legal counsel.  The members of the Committee shall be fully
protected against any action or inaction taken or omitted in good faith in
reliance upon such tables, valuations, certificates, reports or opinions and any
such action or inaction shall be conclusive upon each of them and upon all
persons having any interest under the Plan.

 

12.5                        Liability and Indemnification.  The Committee shall
operate and administer the Plan for the exclusive purpose of providing the
benefits under the Plan (and for determining the reasonable expenses of the
Plan) with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent man, acting in a like capacity and familiar with such
matters, would use in the conduct of an enterprise of like character and with
like aims.

 

44

--------------------------------------------------------------------------------


 

No member of the Committee shall be personally liable for any action or inaction
with respect to any duty or responsibility imposed upon such person by the terms
of the Plan unless such action or inaction is finally determined by a court, and
all time for appeal has lapsed, to be a breach of the standard of conduct
expressed in this Section 12.  The Company shall indemnify each member of the
Committee against any expenses which are reasonably incurred in connection with
any legal action to which such person is a party by reason of his duties and
responsibilities with respect to the Plan, excepting only expenses and
liabilities arising from his own gross negligence or willful misconduct, as
finally determined by a court, and all time for appeal has lapsed.

 

12.6                        Fiduciary Insurance.  Subject to the approval of the
Plan Sponsor, the Committee shall have the right to purchase such insurance as
it deems necessary to protect the Plan and the Trust from loss due to any breach
of fiduciary responsibility by any person.  Any premiums due on such insurance
shall be paid by the Company.  Nothing in this Section 12.6 shall prevent the
Company, at its own expense, from providing insurance to any person to cover
potential liability of that person as a result of a breach of fiduciary
responsibility.

 

12.7                        Claims Procedure.

 

A.                                    Notice.  If a claim for benefits under the
Plan is denied in whole or in part, the claimant shall be notified in writing or
electronically of the denial, the specific reason for the denial, the Plan
provisions on which the denial is based, an explanation of the Plan’s review
procedures under Section 12.7.C, including applicable time limits, a description
of any additional materials necessary to perfect the claim, with an explanation
of why such material is necessary, and a statement that the claimant has the
right to bring a civil action if there is still an adverse determination after
the review.  For Disability benefit claims, the notice will also include any
rule, guideline, protocol, or other similar criteria relied on in making the
determination, and should the adverse determination be based on a matter of
medical judgment or necessity, an explanation of the scientific or clinical
judgment on which the determination was based, or a statement that a copy of
such rule, guideline, protocol, or explanation may be obtained upon request at
no charge.

 

B.                                    Timing of Determination.  Generally,
notice of the claim determination shall be issued within 90 days after the claim
has been filed with the Plan Administrator, but a notice of the claim
determination for a Disability benefit, shall be issued within 45 days.  With
respect to all claims, except those for a Disability benefit, if special
circumstances require an extension of time for processing the claim, the 90-day
period may be extended up to an additional 90 days, to a total of 180 days,
provided that the claimant is notified of the need for an extension within the
original 90-day period, and the date by which the Plan Administrator expects to
render a final decision.  With respect to Disability benefit claims, the time
period may be extended for a period of up to 30 days if due to circumstances
beyond the control of the Plan Administrator, and again, if necessary and due to
circumstances beyond the control of the Plan Administrator, for an additional 30
days; provided that the claimant is notified of the need for the
extension(s) within the original 45-day period or the initial 30-day extension
period, whichever is applicable.  Where additional information is required, the
claimant will be informed that he has 45 days to provide the required
information.  In such circumstances, the initial 45-day period is tolled and the
Plan Administrator will have 30 days from the receipt of the requested
information to make its determination.  If the claimant fails to provide the
required information within that

 

45

--------------------------------------------------------------------------------


 

45 day period, the claim may be denied or the claimant may be given additional
time of at least 30 days and a further extension of 30 days may be requested. 
When additional time is requested, the time period for making the claim
determination is tolled and the Plan Administrator will have 30 days from the
date the information is received to make its determination.

 

C.                                    Appeals.  In the event a claim for
benefits under the Plan is denied, in whole or in part:

 

(1)                                 The claimant (or his duly authorized
representative) shall be entitled to request in writing or electronically a
review of the denial of his claim by the Plan Administrator within 60 days (180
days for Disability benefit claims) after the claimant receives notice of the
denial of his claim.

 

(2)                                 The claimant (or his duly authorized
representative) may review pertinent Plan documents and submit issues and
comments to the Plan Administrator in writing or electronically.

 

(3)                                 The claimant shall be provided, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits.

 

(4)                                 Claim reviewers shall grant no deference to
the original determination, but shall assess the information provided as if
initially assessing the claim.  The review shall consider all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted in the
initial benefit determination.

 

(5)                                 Those individuals reviewing claims shall be
different from, and not subordinate to, those who made the initial claim
determinations.

 

(6)                                 The decision of the Plan Administrator on
review shall be rendered within 60 days (45 days for reviews of Disability
benefit claims) after the request for review is received by the Plan
Administrator unless special circumstances require an extension of time for
processing the claim, in which case a decision shall be rendered not later than
120 days (90 days for reviews of Disability benefit claims) after receipt of a
request for review by the Plan Administrator.  The Plan Administrator shall
notify the claimant of its benefit determination as soon as possible, but not
later than five days after the determination is made.

 

(7)                                 The claimant shall be furnished with written
or electronic notice of any such extension of time prior to the commencement of
the extension, which shall provide a description of the special circumstances
that necessitate the extension and state the date the determination on review is
expected.

 

(8)                                 The decision of the Plan Administrator on
review shall be either written or electronic and shall include specific reasons
for the decision and specific references to the pertinent Plan provisions on
which the decision is based.  The decision shall include a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all

 

46

--------------------------------------------------------------------------------


 

documents, records, and other information relevant to the claim for benefits,
shall include a statement describing the Plan’s voluntary appeal procedures and
the claimant’s right to bring an action under Section 502(a) of the Act.  For
reviews of Disability benefit claims, the identity of any medical or vocational
expert whose advice was sought will be provided, even if not relied upon in
making the determination, and should the adverse determination be based on a
scientific or clinical assessment or a medical judgment, an explanation of the
basis for the assessment will be provided, or a statement that a copy of such
explanation will be provided upon request at no charge.

 

(9)                                 The decision of the Plan Administrator on
review is final.

 

D.                                    Seeking Review of a Claim in Court.  A
claimant must first exhaust his claim and review rights under this Section 12.7
before seeking review of his claim in court.  If the Plan Administrator does not
follow the procedures set for in this Section 12.7, the claimant shall be
entitled to seek review of his claim in court.

 

12.8                        Trustee Has Authority to Invest.  All Funds of the
Plan shall be invested by the Trustee in accordance with the provisions of the
Plan and Trust, and the Trustee shall have full authority and liability in this
regard.  To the extent that individual Members are permitted to direct
investment of their account balances, and to the extent a Member exercises such
right to direct investment, the Trustee shall be relieved from any liability
therefore pursuant to ERISA section 404(c).

 

12.9                        Removal for Personal Involvement.  No individual may
participate in the consideration of any matter of or question concerning the
Plan that specifically and uniquely relates to him because of his participation
under the Plan.

 

SECTION 13

 

PARTICIPATION BY EMPLOYERS OTHER THAN COMPANY

 

13.1                        Adoption by Eligible Employers.  Any Affiliated
Employer may adopt the Plan if the Plan Sponsor, acting through the Employee
Benefits Committee, authorizes such adoption and such approved Affiliated
Employer adopts the Plan and Trust by resolution.

 

13.2                        Rights and Obligations; Agency.  Throughout this
Plan a distinction is drawn between the rights and obligations of the “Company”
and its Board of Directors and the rights and obligations of “Employers”.  The
rights and obligations as specified as belonging to the Company and its Board of
Directors shall belong only to Penske Automotive Group, Inc.  By adopting this
Plan and Trust, an Affiliated Employer shall be deemed thereby to acknowledge
the Company as the Plan Sponsor and to appoint the Company, the Committee
(acting as the Plan Administrator) and the Trustee its exclusive agent to
exercise on its behalf all the power and authority conferred by this Plan or the
Trust Agreement upon an Employer.  The authority of the Company, the Committee
and the Trustee to act as such agent shall continue until the Plan is terminated
and the relevant Plan assets have been distributed by the Trustee, or until the
Affiliated Employer’s participation in the Plan has terminated pursuant to
Section 13.4.

 

13.3                        Termination of the Plan by the Company.  If this
Plan is terminated by the Company as permitted in Section 11.1 hereof, an
Employer other than the Company may, in its own

 

47

--------------------------------------------------------------------------------


 

discretion, adopt for its Employees alone and independent of this Plan and
Trust, its own plan and trust which shall be considered a continuation of this
Plan for its active Members, retired Members and terminated vested Members.

 

13.4                        Withdrawal of an Affiliated Employer.  Any
Affiliated Employer which is an Employer may terminate its participation in the
Plan by giving the Committee prior written notice specifying a termination date
which shall be the last day of a month at least 60 days subsequent to the date
such notice is received by the Committee.  The Committee may terminate any
Employer’s participation in the Plan, as of any termination date specified by
the Committee, for the failure of the Employer to make contributions or to
comply with any other provision of the Plan, and the Board of Directors may
terminate any Employer’s participation in the Plan, as of any date specified by
it, for any reason, in its sole discretion.  Upon any Employer’s termination of
participation in the Plan, the Plan accounts of affected Members will be vested
if the termination of participation is a partial termination of the Plan.

 

SECTION 14

 

AMENDMENTS

 

14.1                        Amendment Restrictions.  The provisions of this Plan
may be amended at any time and from time to time by the Plan Sponsor or the
Committee, provided that:

 

A.                                    no such amendment shall be effective
unless this Plan, as so amended, shall be for the exclusive benefit of persons
in, or formerly in, the employ of Employer, or their Beneficiaries;

 

B.                                    no such amendment shall operate to deprive
a Member of any rights or benefits irrevocably vested in him under the Plan
prior to such amendment;

 

C.                                    no such amendment shall be effective to
the extent that it decreases a Member’s Accrued Benefit.  For purposes of this
Section 14, (1) a Plan amendment which has the effect of decreasing a Member’s
Accrued Benefit or eliminating an optional form of benefit, with respect to
benefits attributable to service before the amendment, shall be treated as
reducing an Accrued Benefit and (2) a Plan amendment which has the effect of
changing future plan options or features only shall not be treated as reducing
an Accrued Benefit.

 

If any amendment shall be necessary or desirable to conform to the provisions
and requirements of the Code or any amendment thereto, or any regulation issued
pursuant thereto, no such amendment thereto shall be considered prejudicial to
the interest of a Member or his Beneficiary, or a diversion of any part of Fund
to a purpose other than for their exclusive benefit.

 

14.2                      Amending the Plan.  The Plan Sponsor may amend the
Plan at any time by resolution or by such other action permitted by the Plan
Sponsor’s charter, bylaws, or such other method permitted by the laws of the
State of Delaware.  The Committee may amend the Plan by resolution or such other
method as it designates by resolution.  A copy of any such amendment shall be
provided to the Trustee.

 

14.3                        Retroactive Amendments.  Any modification or
amendment of the Plan may be made retroactive if such retroactivity is deemed to
be necessary in order for the Plan to conform to

 

48

--------------------------------------------------------------------------------


 

or satisfy the conditions of any law, governmental regulations or ruling, or to
meet the requirements of applicable sections of the Code, or the corresponding
regulations and such retroactive modification is permissible under such law,
regulation or ruling.

 

SECTION 15

 

LOANS

 

15.1                        Permitted Loans.  A Member may make application to
the Plan Administrator to borrow from his vested Accrued Benefit.  That
application must be made in accordance with administrative procedures
established by the Plan Administrator, and must specify the amount and term
requested.  The Plan Administrator shall determine whether the application for a
loan is to be approved after an evaluation of all necessary documentation.  All
applications for loans shall be evaluated in a uniform and nondiscriminatory
manner, and loans shall not be made available to Highly Compensated Employees in
an amount greater than that for other Employees.  Loans that are granted shall
be based on the value of the Member’s Accrued Benefit as of the last Valuation
Date and shall be subject to the following conditions:

 

A.                                    the aggregate amount of all such loans to
a Member shall not exceed the lesser of:

 

(1)                                 $50,000, reduced by the greatest value of
any outstanding loan balance owed by the Member during the one-year period
ending on the day before the loan is made, or

 

(2)                                 50% of his vested Accrued Benefit;

 

B.                                    the minimum amount of any loan made
hereunder shall be $1,000;

 

C.                                    no more than one loan per twelve month
period shall be granted hereunder, and only one outstanding loan shall be
permitted at any time; and

 

D.                                    a processing fee shall be charged for a
loan application in an amount to be determined by the Committee.

 

15.2                        Collateral Required.  All loans will be adequately
secured.  The Plan Administrator will require the Member to assign to the
Trustee that portion of the vested balance of his Plan account, but not more
than 50% of the vested portion of his Plan account, necessary to secure the loan

 

15.3                        Repayment.  The loan shall be repaid in
substantially equal installments consisting of principal and interest at least
quarterly.  The term of the loan is not to exceed five years unless the loan is
used to buy or build the Member’s principal residence.  The term of a loan which
is used to buy or build the Member’s principal residence is not to exceed 15
years.  Principal residence status shall be determined at the time of the loan. 
Loan repayments are to be deducted from the salary paid by the Employer to such
Member and shall be allocated to the investment funds selected by the Member in
the same manner as the Member’s Pre-Tax Contributions are allocated; provided,
however, that any loan shall become payable in full upon a Member’s termination
of employment.  Notwithstanding the foregoing, a Member who is on leave for
Disability or on leave of absence without pay shall be permitted to suspend loan
repayments for a period of up to one year.  Loan payments will be suspended

 

49

--------------------------------------------------------------------------------


 

under this Plan as permitted under Code section 414(u) regarding veteran’s
reemployment rights.

 

15.4                        Interest Charges.  Interest shall be charged on
loans based on a return commensurate with the prevailing rates charged by other
institutions in the business of lending money for loans made under similar
circumstances. Interest shall be charged on loans as follows:  the interest rate
for loans made during a calendar quarter shall be the prime rate as published in
The Wall Street Journal on the last business day of the prior calendar quarter,
plus 1%.

 

15.5                        Failure To Make Timely Payment.  In the event an
installment payment is not paid within 30 days following the due date of an
installment, the Plan Administrator shall give written notice to the Member sent
to his last known address.  If such installment payment is not made within 15
days thereafter, the Plan Administrator shall have the right to accelerate the
loan and to reduce the Member’s Accrued Benefit to the extent permitted by law
by the amount of the unpaid loan balance including interest then due but not
before the time at which the Member may first receive a distribution, except as
permitted in Treasury Regulations section 1.401(a)-13(d).  If the Member’s
Accrued Benefit must be used to eliminate any Plan loan which is in default and
which is either deemed to be distributed to the Member or is offset against a
distribution to the Member, the Member’s various accounts, including any
earnings thereon, shall be reduced pro rata in the ratio that the total amount
of the loan in default bears to each such account.

 

15.6                       Termination of Employment.  In the event of the
termination of a Member’s employment before the loan is repaid in full, the
unpaid balance thereof, together with interest immediately due thereon, shall
become due and payable; and the Trustee shall first satisfy the indebtedness
from the amount payable to the Member or to the Member’s Beneficiary before
making any payments to the, Member or to the Member’s Beneficiary.

 

15.7                  Loans to Non-Employees.  Any Member who ceases to be an
active Employee shall not be eligible to make a loan hereunder.  Notwithstanding
the foregoing, however, loans will be made available to a terminated Employee
who is also a “party in interest” as that term is defined in ERISA section
3(14).

 

15.8                        Order of Accounts Reduced.  In determining the
origin of any loan proceeds, the Members various accounts, including any
earnings thereon, shall be reduced pro rata in the ratio that the total amount
of the loan bears to each such account.

 

15.9                        Segregated Investment.  The loan shall be made
proportionately from all Investment Fund(s) in a Member’s Plan account.  The
loan shall be considered as a segregated investment of the Member.

 

15.10                 General Administration.  The Trustee and the Plan
Administrator shall have the right to establish such procedures as may be
reasonable, necessary or desirable to carry out the provisions of this
Section 15.

 

15.11               Termination of Employment Resulting From Corporate
Transaction.  Notwithstanding the foregoing, in the event of the termination of
a Member’s employment due to a corporate transaction whereby the entity
employing the Member ceases being an Affiliated Company, the Member’s loan will
not be accelerated pursuant to Section 15.5 and the Member will have the maximum
cure period provided in Treasury Regulations section 1.72(p)-1(Q&A-10) during
which to repay the entire outstanding balance of the loan, plus interest on any
unpaid

 

50

--------------------------------------------------------------------------------


 

installment payments, before the loan is accelerated and considered distributed.

 

SECTION 16

 

SPECIAL PROVISIONS APPLICABLE TO PRIOR PLANS

 

16.1                        Form of Distribution.  Section 6.1 of this Plan
provides that the sole form of distribution available under the Plan is a lump
sum payment.  If a Prior Plan provides an optional form or forms of benefit
other than a lump sum, such optional form or forms shall be “protected benefits”
under this Plan, to the extent required under Code section 411(d)(6) and the
regulations thereunder.  The Trustee shall maintain in a separate account or
accounts funds transferred to this Plan from a Prior Plan which are subject to
any one of the following types of protected benefits:

 

A.                                    A right to receive benefit payments in
installments.

 

B.                                    A right to receive benefit payments in the
form of a life annuity or a joint and survivor annuity.

 

C.                                    A right to receive benefit payments in
installments or in the form of a life annuity or a joint and survivor annuity.

 

For each Employer that adopts this Plan, provision will be made to appropriately
document whether a Prior Plan provides a “protected benefit” and, if so, which
type of protected benefit specified above shall apply.  Before a distribution
may be made to a Member whose account balance transferred to this Plan is
subject to a protected benefit, the Plan Administrator shall notify such Member
of his or her right to elect an optional form of benefit and, in cases in which
an annuity is a protected benefit, shall comply with all provisions governing
notices and elections as are contained in the Prior Plan.

 

16.2                        Vesting.  If a Prior Plan provides more rapid
Vesting, for Employer Contributions than that set forth in Section 5.1, a Member
shall become vested in his Transfer Employer Contribution Account in accordance
with the more rapid schedule, as set forth in the Prior Plan.

 

16.3                        Loans.  If a Member obtained a loan under a Prior
Plan, such loan may be transferred to this Plan if the assets of the Prior Plan
attributable to such Member are also transferred to this Plan.  The provisions
of Section 15 of this Plan shall govern a loan transferred to this Plan from a
Prior Plan.

 

16.4                        Elimination of Optional Benefit Forms.

 

A.                                    The alternative form of payment available
to each Member of a Prior Plan shall be a single-sum distribution form that is
otherwise identical to each optional form of benefit available under the Prior
Plan.

 

B.                                    For purposes of this Section 16.4, a
single-sum distribution form is otherwise identical to an optional form of
benefit that is eliminated pursuant to this Section 16.4 only if the single-sum
distribution form is identical in all respects to the eliminated optional form
of benefit (or would be identical except that it provides greater rights to

 

51

--------------------------------------------------------------------------------


 

the Member) except with respect to the timing of payments after commencement.  A
single-sum distribution form is not otherwise identical to a specified
installment form of benefit if the single-sum distribution form is not available
for distribution on the date on which the installment form would have been
available for commencement, is not available in the same medium of distribution
as the installment form, or imposes any condition of eligibility that did not
apply to the installment form.

 

C.                                    This section 16.4 shall not apply to an
affected Member with respect to any distribution with an annuity starting date
that is earlier than the earlier of-

 

(a)                                 The 90th day after the date the Member has
been furnished a summary that reflects the elimination of the optional forms
previously available and that satisfies the requirements of Department of Labor
Regulations section 2520.104b-3 (relating to a summary of material
modifications), or

 

(b)                                 January 1, 2003.

 

SECTION 17

 

MISCELLANEOUS

 

17.1                        “Spendthrift” Provision. Subject to Section 17.2
below, no benefit under the Plan shall be subject in any manner to anticipation,
pledge, encumbrance, alienation, levy or assignment, nor to seizure, attachment
or other legal process for the debts of any Employee, Member or Beneficiary,
unless required by law.  Notwithstanding the foregoing, a Member’s benefit may
be reduced as provided in Code section 401(a)(13)(C).

 

17.2                        QDRO Exception.  In the event that a Qualified
Domestic Relations Order (“QDRO”) (as defined by Code section 414(p)) is issued
with respect to any Member, the Plan Administrator shall notify the Member and
the alternate payee(s) of the order received and segregate and conservatively
invest the portion of the Member’s Accrued Benefit which would be payable to the
alternate payee(s) as if the order received were a QDRO.  Within 18 months of
the order, the Plan Administrator shall proceed with either A. or B. as follows:

 

A.                                    if the order is determined to be a QDRO,
the Plan Administrator shall pay (notwithstanding the provisions of Section 6
hereof) the alternate payee(s) in accordance with the terms of such order and
with Code section 414(p) and ERISA section 206(d) at the time specified in such
order.  Payments may be made prior to the Member’s “earliest retirement age” (as
defined in Code section 414(p) and ERISA section 206(d)) pursuant to a QDRO; or

 

B.                                    if the order is determined not to be a
QDRO, or, the issue remains undetermined, the Plan Administrator shall pay the
portions of the Member’s Accrued Benefit segregated in accordance with the above
to the Member or Beneficiary(ies) who are otherwise entitled to such benefit.

 

If, 18 months after issuance of the order, a determination is made that the
order is a QDRO, the determination shall be applied prospectively only.

 

C.                                    Furthermore, any amount that becomes
payable to an alternate payee that, with

 

52

--------------------------------------------------------------------------------


 

reference only to that amount, does not exceed $5,000, shall be paid to the
alternate payee as soon as practicable following receipt by the Plan of a
qualified domestic relations order.

 

D.                                    Effective April 6, 2007, a domestic
relations order that otherwise satisfies the requirements for a qualified
domestic relations order under Code Section 414(p) will not fail to be a
qualified domestic relations order:  (i) solely because the order is issued
after, or revises, another domestic relations order or qualified domestic
relations order; or (ii) solely because of the time at which the order is
issued, including issuance after the annuity starting date or after the Member’s
death.  Also, a domestic relations order described in the preceding sentence
will be subject to the same requirements and protections that apply to other
types of qualified domestic relations orders.

 

17.3                        No Guarantee of Employment. Nothing contained in
this Plan or the Trust shall be held or construed to create any liability upon
the Employer to retain any Employee in its employ.  The Employer reserves the
right to discontinue the services of any Employee without any liability except
for salary or wages that may be due and unpaid whenever, in its judgment, its
best interests so require.

 

17.4                        Uniformed Services Employment and Reemployment
Rights Act of 1994.  Notwithstanding any provisions of this Plan to the
contrary, contributions, benefits, and service credit with respect to qualified
military service will be provided in accordance with Code section 414(u).

 

17.5                        Controlling Law.  The Plan shall be construed,
administered and governed in all respects in accordance with the laws of the
State of Delaware to the extent such laws are not superseded by federal law.  If
any provision herein is held by a court of competent jurisdiction to be invalid
or unenforceable, the remaining provisions hereof shall continue to be fully
effective.

 

SECTION 18

 

MINIMUM DISTRIBUTION REQUIREMENTS

 

18.1                        Required Minimum Distributions.

 

A.                                    Required Beginning Date.  Notwithstanding
any other provisions of the Plan to the contrary, payment of the Plan benefits
of any Member who reaches an attained age of 70-1/2, and who is not a 5% owner
of the Employer (within the meaning of Code section 416), shall commence not
later than the April 1 following the later of the calendar year in which he
reaches an attained age of 70-1/2 or the calendar year in which his Employer
employment terminates.  If the Member is a 5% owner of the Employer (within the
meaning of Code section 416), payment of his Plan benefits shall commence not
later than the April 1 following the calendar year in which he reaches an
attained age of 70-1/2, regardless of whether his Employer employment has
terminated.  These rules establish the “Required Beginning Date” that applies to
a Member.

 

53

--------------------------------------------------------------------------------

 

 

B.                                    Time and Manner of Distributions.

 

(1)                                 Commencement.  The Member’s entire interest
will be distributed, or begin to be distributed, to the Member no later than the
Member’s Required Beginning Date.

 

(2)                                 Death of Member Before Distributions Begin. 
If the Member dies before distributions begin, the Member’s entire interest will
be distributed no later than December 31 of the calendar year containing the
fifth anniversary of the Member’s death.  If the Member’s surviving Spouse is
the Member’s sole Designated Beneficiary and the surviving Spouse dies after the
Member but before distributions to either the Member or the surviving Spouse
begin, this election will apply as if the surviving Spouse were the Member.

 

C.                                    Forms of Distribution.  Unless the
Member’s interest is distributed in the form of an annuity purchased from an
insurance company (if available under the Plan) or in a single sum on or before
the Required Beginning Date, as of the first Distribution Calendar Year
distributions shall be made in accordance with Sections 18.1.D and 18.1.E.  If
the Member’s interest is distributed in the form of an annuity purchased from an
insurance company, distributions thereunder will be made in accordance with the
requirements of Code section 401(a)(9) and Treasury Regulations issued
thereunder.

 

D.                                    Required Minimum Distributions During
Member’s Lifetime.

 

(1)                                 Amount of Required Minimum Distribution for
Each Distribution Calendar Year.  During the Member’s lifetime, the minimum
amount that will be distributed for each Distribution Calendar Year is the
lesser of:

 

(a)                                 the quotient obtained by dividing the
Member’s distributable Plan account by the distribution period in the Uniform
Lifetime Table set forth in Treasury Regulations section 1.401(a)(9)-9, using
the Member’s attained age as of the Member’s birthday in the Distribution
Calendar Year; or

 

(b)                                 if the Member’s sole Designated Beneficiary
for the Distribution Calendar Year is the Member’s Spouse, the quotient obtained
by dividing the Member’s distributable Plan account by the number in the Joint
and Last Survivor Table set forth in Treasury Regulations section 1.401(a)(9)-9,
using the Member’s and Spouse’s attained ages as of the Member’s and Spouse’s
birthdays in the Distribution Calendar Year.

 

(2)                                 Lifetime Required Minimum Distributions
Continue Through Year of Member’s Death.  Required Minimum Distributions will be
determined under this Section 18.1.D(2) beginning with the first Distribution
Calendar Year and up to and including the Distribution Calendar Year that
includes the Member’s date of death.

 

54

--------------------------------------------------------------------------------


 

E.                                     Required Minimum Distributions After
Member’s Death.

 

(1)                                 Death On or After Date Distributions Begin.

 

(a)                                 Member Survived by Designated Beneficiary. 
If the Member dies on or after the date distributions begin and there is a
Designated Beneficiary, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Member’s death is the quotient
obtained by dividing the Member’s distributable Plan account by the longer of
the remaining Life Expectancy of the Member or the remaining Life Expectancy of
the Member’s Designated Beneficiary, determined as follows:

 

(I)                                   The Member’s remaining Life Expectancy is
calculated using the attained age of the Member in the year of death, reduced by
one for each subsequent year.

 

(II)                              If the Member’s surviving Spouse is the
Member’s sole Designated Beneficiary, the remaining Life Expectancy of the
surviving Spouse is calculated for each Distribution Calendar Year after the
year of the Member’s death using the surviving Spouse’s attained age as of the
Spouse’s birthday in that year. For Distribution Calendar Years after the year
of the surviving Spouse’s death, the remaining Life Expectancy of the surviving
Spouse is calculated using the attained age of the surviving Spouse as of the
Spouse’s birthday in the calendar year of the Spouse’s death, reduced by one for
each subsequent calendar year.

 

(III)                         If the Member’s surviving Spouse is not the
Member’s sole Designated Beneficiary, the Designated Beneficiary’s remaining
Life Expectancy is calculated using the attained age of the Beneficiary in the
year following the year of the Member’s death, reduced by one for each
subsequent year.

 

(b)                                 No Designated Beneficiary.  If the Member
dies on or after the date distributions begin and there is no Designated
Beneficiary as of September 30 of the year after the year of the Member’s death,
the minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Member’s death is the quotient obtained by dividing the
Member’s distributable Plan account by the Member’s remaining Life Expectancy
calculated using the age of the Member in the year of death, reduced by one for
each subsequent year.

 

(2)                                 Death Before Date Distributions Begin.

 

(a)                                 Member Survived by Designated Beneficiary. 
If the Member dies before the date distributions begin and there is a Designated
Beneficiary, the minimum amount that will be distributed for each Distribution
Calendar Year after the year of the Member’s death is the

 

55

--------------------------------------------------------------------------------


 

quotient obtained by dividing the Member’s distributable Plan account by the
remaining Life Expectancy of the Member’s Designated Beneficiary, determined as
provided in Section 18.1.D.

 

(b)                                 No Designated Beneficiary. If the Member
dies before the date distributions begin and there is no Designated Beneficiary
as of September 30 of the year following the year of the Member’s death,
distribution of the Member’s entire interest will be completed by December 31 of
the calendar year containing the fifth anniversary of the Member’s death.

 

(c)                                  Death of surviving Spouse Before
Distributions to surviving Spouse Are Required to Begin. If the Member dies
before the date distributions begin, the Member’s surviving Spouse is the
Member’s sole Designated Beneficiary, and the surviving Spouse dies before
distributions are required to begin to the surviving Spouse, this
Section 18.1.E(2)(c) will apply as if the surviving Spouse were the Member.

 

18.2                        Definitions.

 

A.                                    Designated Beneficiary means the
individual who is designated as the Beneficiary under Section 9.1 of the Plan
and is the designated Beneficiary under Code section 401(a)(9) and Treasury
Regulations section 1.401(a)(9)-4, Q&A-1.

 

B.                                    Distribution Calendar Year means a
calendar year for which a minimum distribution is required.  For distributions
beginning before the Member’s death, the first Distribution Calendar Year is the
calendar year immediately preceding the calendar year that contains the Member’s
Required Beginning Date.  For distributions beginning after the Member’s death,
the first Distribution Calendar Year is the calendar year in which distributions
are required to begin under Section 18.1.D(2).  The Required Minimum
Distribution for the Member’s first Distribution Calendar Year will be made on
or before the Member’s Required Beginning Date.  The required minimum
distribution for other Distribution Calendar Years, including the required
minimum distribution for the Distribution Calendar Year in which the Member’s
Required Beginning Date occurs, will be made on or before December 31 of that
Distribution Calendar Year.

 

C.                                    Life Expectancy means life expectancy as
computed by use of the Single Life Table in Treasury Regulations section
1.401(a)(9)-9.

 

18.3                        Rule for 2009 Required Minimum Distribution Relief. 
Notwithstanding any other provision of the Plan, a Member or Beneficiary who
would have been required to receive Required Minimum Distributions for 2009 but
for the enactment of Code Section 401(a)(9)(H) (“2009 RMDs”), and who would have
satisfied that requirement by receiving distributions that are (A) equal to the
2009 RMDs or (B) one or more payments in a series of substantially equal
distributions (that include the 2009 RMDs) made at least annually and expected
to last for the life (or life expectancy) of the Member, the joint lives (or
joint life expectancy) of the Member and the Member’s designated Beneficiary, or
for a period of at least ten years (“Extended 2009 RMDs”), will not receive
those distributions for 2009 unless the Member or Beneficiary chooses to receive
such distributions. Members and Beneficiaries described

 

56

--------------------------------------------------------------------------------


 

in the preceding sentence will be given the opportunity to elect to receive the
distributions described in the preceding sentence. In addition, notwithstanding
any other provision of the Plan, and solely for purposes of applying the direct
rollover provisions of the Plan, 2009 Required Minimum Distributions and 2009
Extended RMDs will be treated as Eligible Rollover Distributions.

 

IN WITNESS WHEREOF, Penske Automotive Group, Inc. has caused this amended and
restated Plan to be executed this 13th day of January, 2015, to be effective as
of January 1, 2014.

 

 

 

PENSKE AUTOMOTIVE GROUP, INC.

 

 

 

 

 

By:

/s/ Calvin C. Sharp

 

 

 

 

Title:

Executive Vice President — Human Resources

 

57

--------------------------------------------------------------------------------
